Exhibit 10.26
DATED 5 JUNE 2008
GULF MARINE FAR EAST PTE. LTD.
(as borrower)
— and —
DnB NOR Bank ASA, Singapore branch
and others
(as banks)
— and —
DnB NOR Bank ASA
(as mandated lead arranger)
— and —
DnB NOR Bank ASA, Singapore branch
(as agent)
— and —
DnB NOR Bank ASA, Bergen branch
(as security trustee)
 
US$60,000,000 SECURED
REDUCING REVOLVING LOAN
FACILITY AGREEMENT
 
STEPHENSON HARWOOD
One, St. Paul’s Churchyard
London EC4M 8SH
Tel: 020 7329 4422
Fax: 020 7329 7100
Ref: 1313/01-46-02912

 



--------------------------------------------------------------------------------



 



CONTENTS

                      Page
 
           
1
  Definitions and Interpretation     1  
 
           
2
  The Facility and its Purpose     21  
 
           
3
  Conditions Precedent and Subsequent     28  
 
           
4
  Representations and Warranties     34  
 
           
5
  Repayment, Prepayment and Currency Option     38  
 
           
6
  Interest     41  
 
           
7
  Fees     43  
 
           
8
  Security Documents     43  
 
           
9
  Agency and Trust     44  
 
           
10
  Covenants     54  
 
           
11
  Earnings     61  
 
           
12
  Events Of Default     61  
 
           
13
  Set-Off and Lien     65  
 
           
14
  Assignment and Sub-Participation     67  
 
           
15
  Payments, Mandatory Prepayment, Reserve Requirements and Illegality     71  
 
           
16
  Communications     75  
 
           
17
  General Indemnities     76  
 
           
18
  Miscellaneous     79  
 
           
19
  Law and Jurisdiction     83  
 
            SCHEDULE 1     85   The Banks, the Commitments and the Proportionate
Shares     85  

 



--------------------------------------------------------------------------------



 



                      Page
 
            SCHEDULE 2     86   Part I     86   The Mortgaged Vessels     86  
 
            Part II     87   The Newbuildings     87  
 
            SCHEDULE 3     88   Form of Transfer Certificate     88  
 
            SCHEDULE 4     91   Form of Drawdown Notice     91  
 
            SCHEDULE 5     93   Calculation of the Mandatory Cost     93  
 
            SCHEDULE 6     96   Form of Compliance Certificate     96  

 



--------------------------------------------------------------------------------



 



LOAN FACILITY AGREEMENT
Dated: June 5 2008
BETWEEN:-

(1)   GULF MARINE FAR EAST PTE. LTD., a company incorporated according to the
law of Singapore whose principal place of business is at Loyang Crescent
Building No. 200, SOPS Crescent, Singapore 508988 (the “Borrower”); and   (2)  
the banks and financial institutions listed in Schedule 1, each acting through
its office at the address indicated against its name in Schedule 1 (together
“the Banks” and each a “Bank”); and   (3)   DnB NOR Bank ASA acting as mandated
lead arranger (in that capacity the “MLA”); and   (4)   DnB NOR Bank ASA acting
as agent through its office at 8 Shenton Way #48-02, Singapore 068811 (in that
capacity the “Agent”); and   (5)   DnB NOR Bank ASA acting as security trustee
through its office at Lars Hillesgate 30, PO Box 7100, NO-5020 Bergen, Norway
(in that capacity the “Security Trustee”).

WHEREAS:-
Each of the Banks has agreed to advance to the Borrower its respective
Commitment of an aggregate principal amount not exceeding sixty million Dollars
($60,000,000) to assist the Borrower in financing various instalments under the
Building Contracts and thereafter for the general corporate purposes of the
Borrower.
IT IS AGREED as follows:-

1   Definitions and Interpretation

  1.1   Definitions         In this Agreement:-

  1.1.1   “Accounts” means the consolidated financial accounts of the Guarantor
to be provided to the Agent pursuant hereto.

 



--------------------------------------------------------------------------------



 



  1.1.2   “Address for Service” means c/o Gulf Offshore N.S. Limited of 95
Aldwych, London WC2B 4JF, England or, in relation to any of the Security
Parties, such other address in England and Wales as that Security Party may from
time to time designate by no fewer than ten (10) Business Days’ written notice
to the Agent.     1.1.3   “Administration” has the meaning given to it in
paragraph 1.1.3 of the ISM Code.     1.1.4   “Advance Date”, in relation to any
Drawing, means the date on which that Drawing is advanced by the Banks to the
Borrower pursuant to Clause 2.     1.1.5   “Agent’s Spot Rate of Exchange” means
the Agent’s spot rate of exchange for the purchase of the relevant currency with
the Base Currency in the London foreign exchange market at or about 11.00 a.m.
on a particular day.     1.1.6   “Approved Brokers” means H. Clarkson & Co. Ltd,
Simpson Spence & Young Shipbrokers Ltd, Fearnley AS, R. S. Platou AS and
Seabrokers Group.     1.1.7   “Assignments” means the first priority assignments
of the Insurances and Requisition Compensation of the Vessels to be made between
the relevant Owner and the Security Trustee referred to in Clause 8.1.2 (each an
“Assignment”).     1.1.8   “Base Currency” means Dollars.     1.1.9   “Base
Currency Amount” means the amount specified in the Drawdown Request or, if the
amount requested is not denominated in the Base Currency, that amount converted
into the Base Currency at the Agent’s Spot Rate of Exchange on the date which is
three (3) Business Days before the Advance Date adjusted to reflect any
repayment (other than a repayment arising from a change of currency) or
prepayment.     1.1.10   “Borrower’s Obligations” means all of the liabilities
and obligations of the Borrower to the Finance Parties under or pursuant to the
Borrower’s Security Documents, whether actual or contingent, present

2



--------------------------------------------------------------------------------



 



    or future, and whether incurred alone or jointly or jointly and severally
with any other and in whatever currency, including (without limitation)
interest, commission and all other charges and expenses.

  1.1.11   “Borrower’s Security Documents” means those of the Security Documents
to which the Borrower is or is to be a party.     1.1.12   “Break Costs” means
all documented costs, losses, premiums or penalties incurred by any of the
Finance Parties in the circumstances contemplated by Clause 17.4 or as a result
of any of them receiving any prepayment of all or any part of the Facility
(whether pursuant to Clauses 5.2 and 5.3 or otherwise) or any other payment
under or in relation to the Security Documents on a day other than the due date
for payment of the sum in question, and includes (without limitation) any losses
or costs incurred in liquidating or re-employing deposits from third parties
acquired to effect or maintain the Facility, and any liabilities, expenses or
losses incurred by any of the Finance Parties in terminating or reversing, or
otherwise in connection with, any interest rate and/or currency swap,
transaction or arrangement entered into by any of the Finance Parties with any
member of the Group to hedge any exposure arising under this Agreement, or in
terminating or reversing, or otherwise in connection with, any open position
arising under this Agreement.     1.1.13   “Builder” means the builder of the
relevant Newbuilding detailed in Schedule 2 Part II.     1.1.14   “Building
Contracts” means the building contracts pursuant to which the Newbuildings are
being constructed as are more particularly described in Schedule 2 Part II (each
a “Building Contract”).     1.1.15   “Business Day” means a day (other than a
Saturday or Sunday) on which banks are open for general business in London, New
York City, Singapore and Bergen and which is a TARGET Day.     1.1.16  
“Commencement Date” means 1 June 2006.

3



--------------------------------------------------------------------------------



 



  1.1.17   “Commitment” means, in relation to each Bank, the amount of the
Facility which that Bank agrees to advance to the Borrower as its several
liability as indicated against the name of that Bank in Schedule 1, as reduced
from time to time in accordance with Clause 2.4, or, where the context permits,
the amount of the Facility advanced by that Bank and remaining outstanding.    
1.1.18   “Commitment Commission” means the commitment commission to be paid by
the Borrower to the Agent on behalf of the Banks pursuant to Clause 7.    
1.1.19   “Commitment Termination Date” means the date falling one month prior to
the Termination Date.     1.1.20   “Communication” means any notice, approval,
demand, request or other communication from one party to this Agreement to any
other party to this Agreement.     1.1.21   “Communications Address” means 10111
Richmond Avenue, Suite 340, Houston, Texas, 77042, the United States of America
(fax no: +1 713 963 0541 marked for the attention of Mr E. Guthrie, email:
ed.guthrie@gulfmark.com).     1.1.22   “Company” means at any given time the
company responsible for a Vessel’s compliance with (i) the ISM Code under
paragraph 1.1.2 of the ISM Code and/or (ii) the ISPS Code (as the case may be).
    1.1.23   “Compliance Certificate” means a certificate to be delivered by the
Guarantor to the Agent substantially in the form of Schedule 6.     1.1.24  
“Construction Period” means the period beginning on the first Drawing and
continuing until the earlier of (i) the date that the last of the Newbuildings
has been delivered to the Borrower, (ii) 31 December 2008, or (iii) such later
date as may be agreed in writing by the Banks.     1.1.25   “Currency of
Account” means, in relation to any payment to be made to a Finance Party
pursuant to any of the Security Documents, the

4



--------------------------------------------------------------------------------



 



      currency in which that payment is required to be made by the terms of the
relevant Security Document.

  1.1.26   “Default Rate” means the rate which is the aggregate of LIBOR, any
Mandatory Cost, the Margin and two per centum (2%) per annum.     1.1.27  
“Delivery Date” means the date of actual delivery of the relevant Newbuilding to
the Borrower by the Builder under a Building Contract.     1.1.28   “Delivery
Drawing” means a Drawing made pursuant to a Building Contract upon the delivery
of a Newbuilding to the Borrower.     1.1.29   “Determination Date” means

  (a)   the last day of each calendar quarter during the Facility Period;    
(b)   after the occurrence of an Event of Default which is continuing, any date
designated by the Agent upon at least three (3) Business Days’ prior written
notice to the Borrower; and     (c)   each Advance Date.

  1.1.30   “DOC” means in relation to the ISM Company, a valid Document of
Compliance issued for the ISM Company by the Administration under paragraph 13.2
of the ISM Code.     1.1.31   “Dollars” “US$” and “$” each means available and
freely transferable and convertible funds in lawful currency of the United
States of America.     1.1.32   “Drawdown Notice” means a notice complying with
Clause 2.3 in the form set out in Schedule 4.     1.1.33   “Drawing” means a
part (or, if requested and available, all) of the Facility advanced by the Banks
to the Borrower in accordance with Clause 2.

5



--------------------------------------------------------------------------------



 



  1.1.34   “Earnings”, in relation to a Vessel, means all hires including
(without limitation) all time charter hire and bareboat charter hire, freights,
pool income and other sums payable to or for the account of an Owner in respect
of that Vessel including (without limitation) all remuneration for salvage and
towage services, demurrage and detention moneys, contributions in general
average, compensation in respect of any requisition for hire and damages and
other payments (whether awarded by any court or arbitral tribunal or by
agreement or otherwise) for breach, termination or variation of any contract for
the operation, employment or use of that Vessel.     1.1.35   “Earnings Account”
means a bank account to be opened in the name of the Borrower with the Agent and
designated “Vessel Net Earnings Account”.     1.1.36   “EBITDA” means, for any
twelve month period ending on a Determination Date, the consolidated profit on
ordinary activities of the Group before Taxes:

  (a)   adjusted to exclude interest received or receivable and other similar
income to the extent not already excluded;     (b)   before the depreciation of
fixed assets but after excluding any loss or gain arising on the disposal of
fixed assets or shares;     (c)   before the deduction of Interest Expense for
such period;     (d)   before any charge for the amortisation of goodwill,
merger differences, acquisition costs or any other intangible asset; and     (e)
  before adding or deducting extraordinary or exceptional items (to include, for
the avoidance of doubt, any redundancy costs and foreign exchange profits and
losses in relation to the funding of the business) in each case for such period.

  1.1.37   “Encumbrance” means any mortgage, charge, pledge, lien, assignment,
hypothecation, preferential right, option, title retention or trust

6



--------------------------------------------------------------------------------



 



      arrangement or any other agreement or arrangement which, in any of the
aforementioned instances, has the effect of creating security.

  1.1.38   “Environmental Affiliate” means an agent or employee of an Owner or a
person in a contractual relationship with an Owner in respect of the Vessel
owned by it (including without limitation, the operation of or the carriage of
cargo of such Vessel).     1.1.39   “Environmental Approvals” means any present
or future permit, licence, approval, ruling, variance, exemption or other
authorisation required under the applicable Environmental Laws.     1.1.40  
“Environmental Claim” means any and all enforcement, clean-up, removal,
administrative, governmental, regulatory or judicial actions, orders, demands or
investigations instituted or completed pursuant to any Environmental Laws or
Environmental Approvals together with any claims made by any third person
relating to damage, contribution, loss or injury resulting from any
Environmental Incident.     1.1.41   “Environmental Incident” means:

  (a)   any release of Environmentally Sensitive Material from a Vessel; or    
(b)   any incident in which Environmentally Sensitive Material is released from
a vessel other than a Vessel and which involves a collision between a Vessel and
such other vessel or some other incident of navigation or operation, in either
case, in connection with which the relevant Vessel is actually or potentially
liable to be arrested, attached, detained or injuncted and/or where any
guarantor, any manager (or any sub-manager of such Vessel) or any of its
officers, employees or other persons retained or instructed by it (or such
sub-manager) are at fault or allegedly at fault or otherwise liable to any legal
or administrative action; or     (c)   any other incident in which
Environmentally Sensitive Material is released otherwise than from such Vessel
and in connection with which that Vessel is actually or potentially liable to be
arrested

7



--------------------------------------------------------------------------------



 



      and/or where any guarantor, any manager (or any sub-manager of the
relevant Vessel) or any of its officers, employees or other persons retained or
instructed by it (or such sub-manager) are at fault or allegedly at fault or
otherwise liable to any legal or administrative action.

  1.1.42   “Environmental Laws” means all present and future laws, regulations,
treaties and conventions of any applicable jurisdiction which:

  (a)   have as a purpose or effect the protection of, and/or prevention of harm
or damage to, the environment;     (b)   relate to the carriage of
Environmentally Sensitive Material or to actual or threatened releases of
Environmentally Sensitive Material;     (c)   provide remedies or compensation
for harm or damage to the environment; or     (d)   relate to Environmentally
Sensitive Materials or health or safety matters.

  1.1.43   “Environmentally Sensitive Material” means (i) oil and oil products
and (ii) any other waste, pollutant, contaminant or other substance (including
any liquid, solid, gas, ion, living organism or noise) that may be harmful to
human health or other life or the environment or a nuisance to any person or
that may make the enjoyment, ownership or other territorial control of any
affected land, property or waters more costly for such person to a material
degree.     1.1.44   “EURIBOR” means:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the relevant Interest Period) the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Agent at its request quoted
by the Reference Banks to leading banks in the European interbank market,

8



--------------------------------------------------------------------------------



 



      at 11.00 a.m. (Brussels time) on the Quotation Day for the offering of
deposits in euro in an amount comparable to the Loan (or any relevant part of
the Loan) and for a period comparable to the relevant Interest Period.    
1.1.45   “euro” and “€” means the single currency of the Participating Member
States.     1.1.46   “Event of Default” means any of the events set out in
Clause 12.2.     1.1.47   “Execution Date” means the date on which this
Agreement is executed by each of the parties hereto.     1.1.48   “Facility”
means the reducing revolving credit facility made available by the Banks to the
Borrower pursuant to this Agreement.     1.1.49   “Facility Outstandings” at any
time means the total of all Drawings made at that time, to the extent not
reduced by repayments, prepayments or voluntary reductions.     1.1.50  
“Facility Period” means the period beginning on the Execution Date and ending on
the date when the whole of the Indebtedness has been repaid in full and the
Borrower has ceased to be under any further actual or contingent liability to
the Finance Parties under or in connection with the Security Documents.    
1.1.51   “Fee Letter” means a letter or letters from the Agent to the Borrower
setting out certain fees payable to the Agent in connection with the Facility.  
  1.1.52   “Final Balloon Payment” means an amount of thirty nine million four
hundred thousand Dollars ($39,400,000), less any voluntary cancellation pursuant
to Clause 2.4.2 or any mandatory prepayment pursuant to Clause 2.4.3 or Clause
2.4.4, which shall be payable on the Termination Date.     1.1.53   “Finance
Parties” means the Banks, the Security Trustee, the MLA and the Agent.

9



--------------------------------------------------------------------------------



 



  1.1.54   “Financial Indebtedness” means any indebtedness of any person for or
in respect of:

  (a)   moneys borrowed or raised;     (b)   amounts raised under any acceptance
credit facility;     (c)   amounts raised pursuant to any note purchase facility
or the issue of bonds, notes, debentures, loan stock or similar instruments;    
(d)   amounts raised pursuant to any issue of shares of the relevant person
which are expressed to be redeemable;     (e)   the amount of any liability in
respect of leases or hire purchase contracts which would, in accordance with
GAAP, be treated as finance or capital leases;     (f)   all reimbursement
obligations whether contingent or not in respect of amounts paid under a letter
of credit or similar instrument;     (g)   all interest rate, currency swap and
similar agreements obliging the making of payments, whether periodically or upon
the happening of a contingency (and the value of such indebtedness shall be the
mark-to-market valuation of such transaction at the relevant time);     (h)  
amounts raised under any other transaction (including, without limitation, any
forward sale or purchase agreement) having the commercial effect of a borrowing;
and     (i)   any guarantee of indebtedness falling within paragraphs (a) to
(h) above.

  1.1.55   “First Reduction Date” means the date falling sixty six (66) calendar
months after the Commencement Date.     1.1.56   “GAAP” means either IFRS or the
generally accepted accounting principles in the United States of America.    
1.1.57   “Group” means the Guarantor and each of its Subsidiaries.

10



--------------------------------------------------------------------------------



 



  1.1.58   “Guarantee” means the guarantee and indemnity to be made by the
Guarantor in favour of the Security Trustee referred to in Clause 8.1.3.    
1.1.59   “Guarantor” means GulfMark Offshore Inc., a company incorporated
according to the law of the state of Delaware whose principal place of business
is at 10111 Richmond Avenue, Suite 340, Houston, Texas, 77042, the United States
of America.     1.1.60   “IFRS” means International Financial Reporting
Standards issued and/or adopted by the International Accounting Standards Board.
    1.1.61   “Indebtedness” means the Facility Outstandings; all other sums of
any nature including costs (together with all interest on any of those sums)
which from time to time may be payable by the Borrower to the Finance Parties
pursuant to the Security Documents; any damages payable as a result of any
breach by the Borrower of any of the Security Documents; and any damages or
other sums payable as a result of any of the obligations of the Borrower under
or pursuant to any of the Security Documents being disclaimed by a liquidator or
any other person, or, where the context permits, the amount thereof for the time
being outstanding.     1.1.62   “Insurances”, in relation to a Vessel, means all
policies and contracts of insurance (including but not limited to hull and
machinery, all entries in protection and indemnity or war risks associations)
which are from time to time taken out or entered into in respect of or in
connection with that Vessel or her increased value and (where the context
permits) all benefits thereof, including all claims of any nature and returns of
premium.     1.1.63   “Interest Expense” means the interest paid by any member
of the Group on the Total Debt in the twelve month period ending on a
Determination Date.     1.1.64   “Interest Payment Date” means each date for the
payment of interest in accordance with Clause 6.

11



--------------------------------------------------------------------------------



 



  1.1.65   “Interest Period” means each interest period selected by the Borrower
or agreed by the Banks pursuant to Clause 6.     1.1.66   “ISM Code” means the
International Ship Management Code for the Safe Operation of Ships and for
Pollution Prevention.     1.1.67   “ISM Company” means, at any given time, the
company responsible for a Vessel’s compliance with the ISM Code under paragraph
1.1.2 of the ISM Code.     1.1.68   “ISPS Code” means the International Ship and
Port Security Code as adopted by the Conference of Contracting Governments to
the Safety of Life at Sea Convention 1974 on 13 December 2002 and incorporated
as Chapter XI-2 of the Safety of Life at Sea Convention 1974.     1.1.69   “law”
or “Law” means any law, statute, treaty, convention, regulation, instrument or
other subordinate legislation or other legislative or quasi-legislative rule or
measure, or any order or decree of any government, judicial or public or other
body or authority, or any directive, code of practice, circular, guidance note
or other direction issued by any competent authority or agency (whether or not
having the force of law).     1.1.70   “LIBOR” means:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for any Interest Period or for any currency in which the Facility is to be
denominated during that Interest Period) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market,

      at 11.00 a.m. (London time) on the Quotation Day for the offering of
deposits in the currency in which the Facility is to be denominated during the
relevant Interest Period in an amount comparable to the Facility (or any
relevant part of the Facility) and for a period comparable to the relevant
Interest Period.

12



--------------------------------------------------------------------------------



 



  1.1.71   “Majority Banks” means any one or more Banks whose combined
Proportionate Shares exceed sixty six and two thirds per centum (662/3%).    
1.1.72   “Manager” means GulfMark Offshore, Inc. or any entity within the Group.
    1.1.73   “Mandatory Cost” means for each Bank to which it applies, the cost
imputed to that Bank of compliance with the mandatory liquid asset requirements
of the Bank of England and/or the banking supervision or other costs imposed by
the Financial Services Authority, determined in accordance with Schedule 5
(Calculation of the Mandatory Cost).     1.1.74   “Margin” shall be calculated
on, and effective from each Determination Date in accordance with the following
grid based on the ratio of (a) the Guarantor’s average Total Debt over the
twelve (12) month period terminating on the relevant Determination Date to
(b) the Guarantor’s consolidated EBITDA determined on the relevant Determination
Date:

      Total Debt/EBITDA   Applicable Margin
Less than 2.5
  0.70% p.a.
Equal to or greater than 2.5
   
but less than 5.0
  0.80% p.a.
Equal to or greater than 5.0
  0.90% p.a.

  1.1.75   “Material Adverse Effect” means a material adverse change in, or a
material adverse effect on:

  (a)   the financial condition, assets, prospects or business of any Security
Party or on the consolidated financial condition, assets, prospects or business
of the Group;

13



--------------------------------------------------------------------------------



 



  (b)   the ability of any Security Party to perform and comply with its
obligations under any Security Document or to avoid any Event of Default;    
(c)   the validity, legality or enforceability of any Security Document; or    
(d)   the validity, legality or enforceability of any security expressed to be
created pursuant to any Security Document or the priority and ranking of any
such security.

  1.1.76   “Material Subsidiary” means any Subsidiary of the Guarantor whose net
asset value represents ten per cent (10%) or more of the net asset value of the
Group, as indicated by the financial statements to be delivered to the Agent
pursuant to Clause 10.2.1.     1.1.77   “Maximum Facility Amount” means an
amount not exceeding the lesser of (i) eighty per cent (80%) of the aggregate
value of the Vessels as determined by the Valuations and (ii) sixty million
Dollars ($60,000,000) and subject to any reductions effected in accordance with
Clauses 2.4, 15.7 and 15.8.     1.1.78   “Mortgaged Vessels” means, subject to
Clause 2.10, those vessels listed in Schedule 2 Part I (each a “Mortgaged
Vessel”).     1.1.79   “Mortgages” means together the first priority statutory
ship mortgages or first preferred naval mortgages (as the case may be) together
with collateral deed of covenants thereto over each of the Vessels made or to be
made between the Owner and the Security Trustee referred to in Clause 8.1.1
(each a “Mortgage”).     1.1.80   “Newbuildings” means, subject to Clause 2.10,
those vessels listed in Schedule 2 Part II (each a “Newbuilding”).     1.1.81  
“Net Earnings” means the Earnings less any Operating Commissions.     1.1.82  
“Optional Currency” means any of Dollars, Sterling and Euro.

14



--------------------------------------------------------------------------------



 



  1.1.83   “Operating Commissions” means any commissions or fees payable by the
Borrower in respect of any of the Vessels to any agents in respect of the
chartering of the Vessels.     1.1.84   “Owners” means, subject to Clause 2.10,
each of the companies set out in Schedule 2 Part I who either are or, on the
first Drawing, will be the owner of a Vessel, and each of the companies set out
in Schedule 2 Part II who will following the relevant Delivery Date be the Owner
of a Newbuilding.     1.1.85   “Participating Member State” means any member
state of the European Community that adopts or has adopted the euro as its
lawful currency in accordance with legislation of the European Community
relating to Economic and Monetary Union.     1.1.86   “Party” means a party to
this Agreement.     1.1.87   “Permitted Liens” means (i) any Encumbrance which
has the prior written approval of the Agent or (ii) any Encumbrances that arise
either by operation of law or in the ordinary course of the business of the
relevant Security Party which are discharged in the ordinary course of business.
    1.1.88   “Potential Event of Default” means any event which, with the giving
of notice and/or the passage of time and/or the satisfaction of any materiality
test, would constitute an Event of Default.     1.1.89   “Pre-Approved
Classification Society” means any of Det norske Veritas, Lloyds Register of
Shipping, American Bureau of Shipping (ABS), Germanischer Lloyd or Bureau
Veritas.     1.1.90   “Proceedings” means any suit, action or proceedings begun
by any of the Finance Parties arising out of or in connection with the Security
Documents.     1.1.91   “Proportionate Share” means, for each Bank, the
percentage that its Commitment bears to the aggregate Commitments of all Banks
from

15



--------------------------------------------------------------------------------



 



      time to time, being initially the percentage indicated against the name of
that Bank in Schedule 1.

  1.1.92   “Quotation Day” means, in relation to any period for which an
interest rate is to be determined :

  (a)   (if the currency is sterling) the first day of that period;     (b)  
(if the currency is euro) two TARGET Days before the first day of that period;
or     (c)   (for any other currency) two Business Days before the first day of
that period,

      unless market practice differs in the relevant interbank market for a
currency, in which case the Quotation Day will be determined by the Agent in
accordance with market practice in that interbank market.     1.1.93  
“Reference Banks” means the office of DnB NOR Bank ASA at 8 Shenton Way #48-02,
Singapore 068811, The Royal Bank of Scotland plc at 1 Albyn Place, Aberdeen AB10
1BR, Scotland and HSH Nordbank AG, Singapore branch at 3 Temasek Avenue, #33-00
Centennial Tower, Singapore 039190 or such other banks as may be appointed by
the Agent in consultation with the Borrower.     1.1.94   “Requisition
Compensation”, in relation to a Vessel, means all compensation or other money
which may from time to time be payable to an Owner as a result of that Vessel
being requisitioned for title or in any other way compulsorily acquired (other
than by way of requisition for hire).     1.1.95   “Screen Rate” means:

  (a)   in relation to LIBOR, the British Bankers’ Association Interest
Settlement Rate for the relevant currency and period; and     (b)   in relation
to EURIBOR, the percentage rate per annum determined by the Banking Federation
of the European Union for the relevant period,

16



--------------------------------------------------------------------------------



 



      displayed on the appropriate page of the Reuters screen. If the agreed
page is replaced or the service ceases to be available, the Agent may specify
another page or service displaying the appropriate rate after consultation with
the Borrower and the Banks.     1.1.96   “Security Documents” means this
Agreement, the Assignments, the Mortgages, the Guarantee or (where the context
permits) any one or more of them, and any other agreement or document which may
at any time be executed as security for the payment of all or any part of the
Indebtedness.     1.1.97   “Security Parties” means, at any relevant time, the
Borrower, the Owners, the Guarantor and any other party who may at any time
during the Facility Period be liable for, or provide security for, all or any
part of the Indebtedness, and “Security Party” means any one of them.     1.1.98
  “SMC” means a valid safety management certificate issued for a Vessel by or on
behalf of the Administration under paragraph 13.7 of the ISM Code.     1.1.99  
“SMS” means, in relation to each Vessel, a safety management system for that
Vessel developed and implemented in accordance with the ISM Code and including
the functional requirements, duties and obligations required by the ISM Code.  
  1.1.100   “Sterling” means the lawful currency of England.     1.1.101  
“Subsequent Reduction Dates” means each date falling at consecutive six monthly
intervals after the previous Subsequent Reduction Date which in the case of the
first Subsequent Reduction Date shall be six months after the First Reduction
Date.     1.1.102   “Subsidiary” means a subsidiary undertaking, as defined in
section 736 Companies Act 1985, or any analogous definition under any other
relevant system of law.     1.1.103   “TARGET” means the Trans-European
Automated Real-time Gross Settlement Express Transfer payment system.

17



--------------------------------------------------------------------------------



 



  1.1.104   “TARGET Day” means any day on which TARGET is open for the
settlement of payments in euro.     1.1.105   “Taxes” means all taxes, levies,
imposts, duties, charges, fees, deductions and withholdings (including any
related interest and penalties) and any restrictions or conditions resulting in
any charge, other than taxes on the overall net income of a Finance Party or
branch thereof, and “Tax” and “Taxation” shall be interpreted accordingly.    
1.1.106   “Termination Date” means 1 June 2013.     1.1.107   “Total Assets”
means the amount which is equal to the total consolidated assets of the
Guarantor as shown in the Guarantor’s latest audited consolidated balance sheet
less the goodwill (if any) of the Guarantor as shown in the Guarantor’s latest
audited balance sheet.     1.1.108   “Total Debt” means the aggregate of:-

  (a)   the amount calculated in accordance with GAAP shown as each of “long
term debt”, “short term debt” and “current portion of long term debt” on the
latest consolidated balance sheet of the Guarantor; and     (b)   the amount of
any liability in respect of any lease or hire purchase contract entered into by
the Guarantor or any of its Subsidiaries which would, in accordance with GAAP,
be treated as a finance or capital lease.

  1.1.109   “Total Loss”, in relation to a Vessel, means:-

  (a)   an actual, constructive, arranged, agreed or compromised total loss of
that Vessel; or     (b)   the requisition for title, compulsory acquisition,
nationalisation or expropriation of that Vessel by or on behalf of any
government or other authority (other than by way of requisition for hire); or

18



--------------------------------------------------------------------------------



 



  (c)   the capture, seizure, arrest, detention or confiscation of that Vessel,
unless the Vessel is released and returned to the possession of its Owner within
thirty (30) days after the capture, seizure, arrest, detention or confiscation
in question.

  1.1.110   “Total Shareholders Equity” means the aggregate of the amount paid
up on the issued share capital of any relevant entity and the amount standing to
the credit of its capital and revenue reserves (including any share premium
account or capital redemption reserve but excluding any revaluation reserve,)
plus or minus the amount standing to the credit or debit (as the case may be) of
its profit and loss account.     1.1.111   “Transfer Certificate” means a
certificate materially in the form set forth in Schedule 3 signed by a Bank and
a Transferee whereby:-

  (a)   such Bank seeks to procure the transfer to such Transferee of all or a
part of such Bank’s rights and obligations under this Agreement upon and subject
to the terms and conditions set out in Clause 14; and     (b)   such Transferee
undertakes to perform the obligations it will assume as a result of delivery of
such certificate to the Agent and the Banks (other than the transferor Bank) as
is contemplated in Clause 14.

  1.1.112   “Transfer Date” means, in relation to any Transfer Certificate, the
date for the making of the transfer specified in the schedule to such Transfer
Certificate.     1.1.113   “Transferee” means a bank or other financial
institution to which a Bank seeks to transfer all or part of such Bank’s rights
and obligations under this Agreement.     1.1.114   “Trust Property” means:-

  (a)   all benefits derived by the Security Trustee from Clause 8 and the
covenants contained in Clause 9.3; and

19



--------------------------------------------------------------------------------



 



  (b)   all benefits arising under (including, without limitation, all proceeds
of the enforcement of) each of the Security Documents (other than this
Agreement),

      with the exception of any benefits arising solely for the benefit of the
Security Trustee.     1.1.115   “Valuation” means either (i) in relation to a
Vessel the average of the written valuations of that Vessel expressed in Dollars
prepared by two of the Approved Brokers (or such other firms of reputable
independent shipbrokers as may be acceptable to the Majority Banks), to be
nominated by the Borrower. Such valuations shall be prepared at the Borrower’s
expense (unless otherwise stated in this Agreement), without a physical
inspection, on the basis of a sale for prompt delivery for cash at arm’s length
on a charter free basis between a willing buyer and a willing seller, or
(ii) the commercial invoice evidencing the purchase price in respect of either a
Newbuilding or of a Vessel that was delivered to the Owner no more than six
(6) months prior to the date of this Agreement.     1.1.116   “Vessels” means,
subject to Clause 2.10, those vessels listed in Schedule 2 Part I and Schedule 2
Part II (if and to the extent each Newbuilding has at any relevant time been
delivered to the Borrower) (each a “Vessel”).

  1.2   Interpretation         In this Agreement:-

  1.2.1   words denoting the plural number include the singular and vice versa;
    1.2.2   words denoting persons include corporations, partnerships,
associations of persons (whether incorporated or not) or governmental or
quasi-governmental bodies or authorities and vice versa;     1.2.3   references
to Recitals, Clauses, Schedules and Appendices are references to recitals and
clauses of, and schedules and appendices to, this Agreement;

20



--------------------------------------------------------------------------------



 



  1.2.4   references to this Agreement include the Recitals, the Schedules and
the Appendices;     1.2.5   the headings and contents page(s) are for the
purpose of reference only, have no legal or other significance, and shall be
ignored in the interpretation of this Agreement;     1.2.6   references to any
document (including, without limitation, to all or any of the Security
Documents) are, unless the context otherwise requires, references to that
document as amended, supplemented, novated or replaced from time to time;    
1.2.7   references to statutes or provisions of statutes are references to those
statutes, or those provisions, as from time to time amended, replaced or
re-enacted;     1.2.8   references to any of the Finance Parties include its
successors, transferees and assignees;     1.2.9   references to times of day
are unless otherwise stated to London time; and     1.2.10   unless the contrary
intention appears, a reference to a month or months is a reference to a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month or the calendar month in which it
is to end, except that:

  (i)   if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);     (ii)   if there is no numerically
corresponding day in that month, that period will end on the last Business Day
in that month; and     (iii)   notwithstanding sub-paragraph (i) above, a period
which commences on the last Business Day of a month will end on the last
Business Day in the next month or the calendar month in which it is to end, as
appropriate.

2   The Facility and its Purpose

21



--------------------------------------------------------------------------------



 



  2.1   Agreement to lend Subject to the terms and conditions of this Agreement,
and in reliance on each of the representations and warranties made or to be made
in or in accordance with each of the Security Documents, each of the Banks
agrees to advance to the Borrower its Commitment of an aggregate principal
amount not exceeding the Maximum Facility Amount to be used by the Borrower for
the purposes referred to in the Recital.     2.2   Drawings Subject to
satisfaction by the Borrower of the conditions set out in Clause 3.1 (in respect
of the first Drawing), or Clause 3.2 (in respect of all subsequent Drawings
other than Delivery Drawings), or Clause 3.3 (in respect of all Delivery
Drawings) and subject to Clause 2.3, and provided that the maximum aggregate
amount of the Facility Outstandings at any given time during the Facility Period
shall not exceed the Maximum Facility Amount, each Drawing shall be advanced to
the Borrower, in each case by the Agent transferring the amount of the Drawing
to such account as the Borrower shall notify to the Agent in the relevant
Drawdown Notice by such same day method of funds transfer as the Agent shall
select.     2.3   Advance of Drawings Each Drawing shall be advanced in the Base
Currency. Each Drawing shall be advanced on a Business Day, provided that the
Borrower shall have given to the Agent not more than ten and not fewer than five
Business Days’ notice in writing materially in the form set out in Schedule 4 of
the required Advance Date of the Drawing in question and provided that the
requested Drawing would not cause a breach of Clause 2.5. Each Drawdown Notice
once given shall be irrevocable and shall constitute a warranty by the Borrower
that:-

  2.3.1   all conditions precedent to the advance of the Drawing requested in
that Drawdown Notice will have been satisfied on or before the Advance Date
requested;     2.3.2   no Event of Default or Potential Event of Default has
occurred or will then have occurred; and     2.3.3   no Event of Default or
Potential Event of Default will result from the advance of the Drawing in
question.

22



--------------------------------------------------------------------------------



 



      The Agent shall promptly notify each Bank of the receipt of each Drawdown
Notice, following which each Bank will make its Proportionate Share of the
amount of the requested Drawing available to the Borrower through the Agent on
the Advance Date requested.

  2.4   Facility Reduction

  2.4.1   The aggregate amount of the Facility available to the Borrower for
drawing under this Agreement shall be sixty million Dollars ($60,000,000) during
the period from the Execution Date until the First Reduction Date. On the First
Reduction Date and on each of the Subsequent Reduction Dates the amount of the
Facility available for drawing shall be reduced by five million one hundred and
fifty thousand Dollars ($5,150,000), which shall leave the Final Balloon Payment
as being payable on the Termination Date. On the Termination Date the Facility
available shall be reduced to zero. Subject to the proviso hereto, the mandatory
reductions in the amount of the Facility available for drawing required pursuant
to this Clause will be made in the amounts and at the times specified whether or
not the Maximum Facility Amount is reduced pursuant to Clause 2.4.2, Clause
2.4.3, Clause 2.4.4, Clause 15.7 or Clause 15.8. PROVIDED ALWAYS THAT any
mandatory reductions pursuant to Clause 2.4.2 (voluntary reductions), Clause
2.4.3 (sale) or Clause 2.4.4 (Total Loss) shall be applied to the remaining
mandatory reductions hereunder on a pro rata basis.     2.4.2   The Borrower may
voluntarily cancel the Maximum Facility Amount in whole or in part in an amount
of not less than five million Dollars ($5,000,000) and shall be in integral
multiples of one million Dollars ($1,000,000), provided that it has first given
to the Agent not fewer than five (5) Business Days’ prior written notice
expiring on a Business Day (the “Cancellation Date”) of its desire to reduce the
Maximum Facility Amount. Such notice, once received by the Agent, shall be
irrevocable and shall oblige the Borrower to make payment of all interest and
Commitment Commission accrued on the amount so cancelled up to and including the
Cancellation Date together with any Break Costs in respect

23



--------------------------------------------------------------------------------



 



      of such cancelled amount if the Cancellation Date is not an Interest
Payment Date. Any such reduction in the Maximum Facility Amount:

  (a)   shall not be reversed; and     (b)   shall be applied against the Final
Balloon Payment, and the Final Balloon Payment shall be reduced by the same
amount as any such reduction of the Maximum Facility Amount.

  2.4.3   In the event of a sale or disposal of a Vessel, if the aggregate
Valuation of the remainder of the Vessels is less than one hundred and seventy
five per cent (175%) of the Maximum Facility Amount, then the whole of the net
sales proceeds shall be applied as a mandatory prepayment and the Maximum
Facility Amount shall be reduced by an amount equal to such prepayment. Such
reduction shall be made on the date of such sale or disposal. If the aggregate
Valuation of the remainder of the Vessels is between one hundred and seventy
five per cent (175%) and two hundred per cent (200%) of the Maximum Facility
Amount, then no prepayment shall be required and there shall be no reduction to
the Maximum Facility Amount until such time as seventeen million five hundred
thousand Dollars ($17,500,000) has been released under this Clause 2.4.3 when
aggregated with those amounts similarly released under Clause 2.4.4, whereupon
the whole of any further net sales proceeds shall be applied as a mandatory
prepayment and the Maximum Facility Amount shall be reduced by an amount equal
to such prepayment. If the aggregate Valuation of the remainder of the Vessels
is above two hundred per cent (200%) of the Maximum Facility Amount then no
prepayment shall be required and there shall be no reduction to the Maximum
Facility Amount. In each case, the Valuations used shall be that attached to the
then most recently delivered Compliance Certificate. Any such prepayment shall
oblige the Borrower to make payment of all interest and Commitment Commission
accrued on the amount so reduced up to and including the date of reduction
together with any Break Costs in respect of such reduced amount if the date of
such reduction is not an Interest Payment Date. Any such reduction in the
Maximum Facility Amount:

  (a)   shall not be reversed; and

24



--------------------------------------------------------------------------------



 



  (b)   shall be applied against the Final Balloon Payment, and the Final
Balloon Payment shall be reduced by the same amount as any such reduction of the
Maximum Facility Amount.

  2.4.4   In the event that a Vessel becomes a Total Loss, on the earlier to
occur of (a) the date of receipt of the proceeds of the Total Loss and (b) the
date falling one hundred and eighty (180) days after the occurrence of the Total
Loss (the “Reduction Date”), if the aggregate Valuation of the remainder of the
Vessels is less than one hundred and seventy five per cent (175%) of the Maximum
Facility Amount then the whole of any total loss proceeds shall be applied as a
mandatory prepayment and the Maximum Facility Amount shall be reduced by an
amount equal to such prepayment. If the aggregate Valuation of the remainder of
the Vessels is between one hundred and seventy five per cent (175%) and two
hundred per cent (200%) of the Maximum Facility Amount, then no prepayment shall
be required and there shall be no reduction to the Maximum Facility Amount until
such time as seventeen million five hundred thousand Dollars ($17,500,000) has
been released under this Clause 2.4.4 when aggregated with those amounts
similarly released under Clause 2.4.3, whereupon the whole of any further total
loss proceeds shall be applied as a mandatory prepayment and the Maximum
Facility Amount shall be reduced by an amount equal to such prepayment. If the
aggregate Valuation of the remainder of the Vessels is above two hundred per
cent (200%) of the Maximum Facility Amount, then no prepayment shall be required
and there shall be no reduction to the Maximum Facility Amount. In each case,
the Valuation used shall be that attached to the then most recently delivered
Compliance Certificate. Any such prepayment shall oblige the Borrower to make
payment of all interest and Commitment Commission accrued on the amount so
reduced up to and including the date of reduction together with any Break Costs
in respect of such reduced amount if the date of such reduction is not an
Interest Payment Date. Any such reduction in the Maximum Facility Amount:

  (a)   shall not be reversed; and

25



--------------------------------------------------------------------------------



 



  (b)   shall be applied against the Final Balloon Payment, and the Final
Balloon Payment shall be reduced by the same amount as any such reduction of the
Maximum Facility Amount.

  2.4.5   To the extent that repayments or prepayments made by the Borrower to
the Agent in accordance with this Agreement reduce the Facility Outstandings to
less than the Maximum Facility Amount, the Borrower shall again be entitled to
make Drawings up to the Commitment Termination Date in accordance with and
subject to the terms of this Agreement. Any part of the Facility which is
undrawn on the Commitment Termination Date shall be automatically cancelled.    
2.4.6   Simultaneously with each reduction of the Maximum Facility Amount in
accordance with Clause 2.4.1, Clause 2.4.2, Clause 2.4.3 or Clause 2.4.4, (as
the case may be), the Commitment of each Bank will reduce so that the
Commitments of the Banks in respect of the reduced Maximum Facility Amount
remain in accordance with their respective Proportionate Shares.

  2.5   Restrictions on Drawings The Borrower shall not be entitled to make more
than one Drawing on any Business Day and no more than five (5) Drawings may be
outstanding at any one time during the Facility Period. Each Drawing shall be of
an amount of not less than four million Dollars ($4,000,000) and shall be in
integral multiples of one million Dollars ($1,000,000), or the equivalent in an
Optional Currency. If at any time during the Facility Period the Facility
Outstandings exceed the Maximum Facility Amount then available or if a proposed
Drawing added to the Facility Outstandings would result in the Maximum Facility
Amount being exceeded then the Borrower shall immediately pay to the Agent on
behalf of the Banks such amounts as will ensure that the Facility Outstandings
are equal to or less than the Maximum Facility Amount then available.     2.6  
Termination Date No Bank shall be under any obligation to advance all or any
part of its Commitment after the Commitment Termination Date.     2.7   Several
obligations The obligations of the Banks under this Agreement are several. The
failure of a Bank to perform its obligations under this Agreement

26



--------------------------------------------------------------------------------



 



      shall not affect the obligations of the Borrower to any Finance Party nor
shall any Finance Party be liable for the failure of another Bank to perform any
of its obligations under or in connection with this Agreement.

  2.8   Application of Facility Without prejudice to the obligations of the
Borrower under this Agreement, no Finance Party shall be obliged to concern
itself with the application of the Facility by the Borrower.     2.9   Loan
facility and control accounts The Agent will open and maintain such loan
facility account or such other control accounts as the Agent shall in its
discretion consider necessary or desirable in connection with the Facility.    
2.10   Substitute Vessels It is agreed and acknowledged that the Borrower may
request amendments to the list of Vessels set out at Schedule 2 Part I and
Schedule 2 Part II. Any such request shall be considered by the Banks acting
reasonably, and subject to:

  2.10.1   the Banks being satisfied that the replacement vessels are:

  (i)   offshore PSVs or AHTSs of the Borrower’s usual standard and quality;    
(ii)   registered in an acceptable registry and classed with a Pre-Approved
Classification Society;     (iii)   built no earlier than 1997 and being no more
than two (2) years older than the Vessel it is to replace;     (iv)   have a
Valuation no less than eighty per cent (80%) of the Valuation of the Vessel to
be replaced;

  2.10.2   the Borrower, as owner of the replacement vessel, granting security
over such replacement vessel equivalent to the other Security Documents; and    
2.10.3   the Agent receiving such conditions precedent (including but not
limited to corporate papers and legal opinions) as it may reasonably require,

27



--------------------------------------------------------------------------------



 



      the Banks shall consent to such substitutions and the definitions of
“Vessels” and “Owners” shall be amended accordingly.

3   Conditions Precedent and Subsequent

  3.1   Conditions Precedent — First Drawing Before any Bank shall have any
obligation to advance the first Drawing under the Facility the Borrower shall
deliver or cause to be delivered to or to the order of the Agent the following
documents and evidence:-

  3.1.1   Evidence of incorporation Such evidence as the Agent may reasonably
require that each Security Party was duly incorporated in its country of
incorporation and remains in existence and, where appropriate, in good standing,
with power to enter into, and perform its obligations under, those of the
Security Documents to which it is, or is intended to be, a party, including
(without limitation) a copy, certified by a director or an officer of the
Security Party in question as true, complete, accurate and unamended, of all
documents establishing or limiting the constitution of each Security Party.    
3.1.2   Corporate authorities A copy, certified by a director or any duly
authorised officer of the Security Party in question as true, complete, accurate
and neither amended nor revoked, of a resolution of the directors of each
Security Party (together, where appropriate, with signed waivers of notice of
any directors’ meetings) approving, and authorising or ratifying the execution
of, those of the Security Documents to which that Security Party is or is
intended to be a party and all matters incidental thereto.     3.1.3   Officer’s
certificate A certificate (i) signed by a duly authorised officer or
representative of each of the Security Parties setting out the names of the
directors and officers of that Security Party and (ii) issued by each Security
Party’s company registry confirming due incorporation and valid existence and
(when such information is maintained by the registry) the names of its directors
and shareholders.

28



--------------------------------------------------------------------------------



 



  3.1.4   Power of attorney The power of attorney (notarially attested and
legalised, if necessary, for registration purposes) of each of the Security
Parties under which any documents are to be executed or transactions undertaken
by that Security Party.     3.1.5   The Security Documents The Security
Documents, together with all notices and other documents required by any of
them, duly executed.     3.1.6   Drawdown Notice A duly completed Drawdown
Notice.     3.1.7   Process agent A letter from Gulf Offshore N.S. Limited
accepting their appointment by each of the Security Parties as agent for service
of Proceedings pursuant to the Security Documents.     3.1.8   Legal opinions
Confirmation satisfactory to the Agent that all legal opinions required by the
Agent and the Finance Parties will be given substantially in the form required
by the Agent and the Finance Parties.     3.1.9   Consents A certificate from
the Borrower that all (if any) consents, licences, approvals and authorisations
of, or registrations with or declarations to, any governmental authority, bureau
or agency which may be required in connection with the Security Documents have
been made or obtained and remain in full force and effect.     3.1.10   Fee
Letter The Fee Letter duly signed and payment of all fees that have fallen due
thereunder.     3.1.11   Accounts The audited consolidated accounts for the
Guarantor for the year ended 2007.     3.1.12   Evidence of Owner’s title
Evidence that on the date of the Drawing (i) the Mortgaged Vessels are
registered under the flag stated in Schedule 2 Part I in the ownership of the
relevant Owners and (ii) the relevant Mortgages will be capable of being
immediately registered against the Mortgaged Vessels with first priority.    
3.1.13   Evidence of insurance Evidence that the Vessels are insured in the
manner required by the Security Documents and that letters of undertaking will
be issued in the manner required by the Security Documents, together

29



--------------------------------------------------------------------------------



 



      with a written opinion on the Insurances from an insurance adviser
appointed by the Agent.     3.1.14   Confirmation of class A Certificate of
Confirmation of Class for hull and machinery confirming that the Mortgaged
Vessels are classed with the highest class applicable to vessels of her type
with a Pre-Approved Classification Society.     3.1.15   Vessel Documents
Photocopies, certified as true, accurate and complete by an authorised signatory
of the Borrower, of:

  (i)   current SMC of each of the Vessels; and     (ii)   each ISM Company’s
current DOC,

in each case together with all addenda, amendments or supplements.

  3.1.16   Ownership Structure Evidence satisfactory to the Agent that the
Borrower is a wholly owned subsidiary of the Guarantor.     3.1.17  
Supplemental Agreement Evidence satisfactory to the Agent that clause 4 of the
supplemental agreement to the loan agreement dated 1 June 2006 (the “Other Loan
Agreement”) between the Guarantor as borrower, the banks and financial
institutions listed in schedule 1 of the Other Loan Agreement as lenders, and
DnB NOR Bank ASA as the mandated lead arranger, the issuer, the agent and the
security agent, has become effective and all of the conditions to the Effective
Date (as defined therein) have been satisfied together with evidence
satisfactory to the Agent that the “Facility Outstandings” (as defined in the
Other Loan Agreement) will be reduced to a maximum of twenty five million
Dollars ($25,000,000) on or before the first Drawing under this Agreement.

  3.2   Conditions Precedent — Subsequent Drawings (other than Delivery
Drawings) Before any Bank shall have any obligation to advance any subsequent
Drawings (other than Delivery Drawings) under the Facility, the Borrower shall
deliver or cause to be delivered to the order of the Agent:

  3.2.1   Officer’s certificate A certificate signed by a duly authorised
officer of each Security Party dated no later than five (5) Business Days before
the

30



--------------------------------------------------------------------------------



 



      date of the Drawing confirming that none of the documents and evidence
delivered to the Agent pursuant to Clauses 3.1.1, 3.1.2, 3.1.3 and 3.1.4 has
been amended, modified or revoked in any way since its delivery to the Agent.  
  3.2.2   Drawdown Notice Drawdown Notice.

  3.3   Conditions Precedent — Delivery Drawings

  3.3.1   Officer’s certificate A certificate signed by a duly authorised
officer of each Security Party dated no later than five (5) Business Days before
the Delivery Date confirming that none of the documents and evidence delivered
to the Agent pursuant to Clauses 3.1.1, 3.1.2, 3.1.3 and 3.1.4 has been amended,
modified or revoked in any way since its delivery to the Agent.     3.3.2  
Vessel documents Photocopies, certified as true, accurate and complete by a
director or the secretary of the Borrower, of:

  (i)   the builder’s certificate and/or bill of sale transferring title in the
relevant Newbuilding to the Borrower free of all encumbrances, maritime liens or
other debts;     (ii)   the protocol of delivery and acceptance evidencing the
unconditional physical delivery of the relevant Newbuilding by the Builder to
the Borrower pursuant to the relevant Building Contract;     (iii)   the
commercial invoice issued by the Builder in respect of the final contract price
of the relevant Newbuilding;     (iv)   the relevant Newbuilding’s current
Certificate of Financial Responsibility issued pursuant to the United States Oil
Pollution Act 1990;     (v)   the relevant Newbuilding’s current SMC;     (vi)  
the ISM Company’s current DOC;

31



--------------------------------------------------------------------------------



 



  (vii)   the relevant Newbuilding’s current ISSC;     (viii)   the relevant
Newbuilding’s current IAPPC;

in each case together with all addenda, amendments or supplements.

  3.3.3   Evidence of Borrower’s title Evidence that on the Delivery Date
(i) the relevant Newbuilding will be at least provisionally registered under the
flag stated in Schedule 2 Part II, or an alternative flag acceptable to the
Agent in its absolute discretion, in the ownership of the Borrower and (ii) the
Mortgage will be capable of being registered against the relevant Newbuilding
with first priority.     3.3.4   Evidence of insurance Evidence that the
relevant Newbuilding is insured in the manner required by the Security Documents
and that letters of undertaking will be issued in the manner required by the
Security Documents, together with (if required by the Agent) the written
approval of the Insurances by an insurance adviser appointed by the Agent.    
3.3.5   Confirmation of class An interim Certificate of Confirmation of Class
for hull and machinery confirming that the relevant Newbuilding is classed with
the highest class applicable to vessels of her type with Lloyd’s Register of
Shipping or such other classification society as may be acceptable to the Agent.
    3.3.6   Valuation A Valuation of the relevant Newbuilding.     3.3.7  
Security Documents The Mortgage and the Assignment for the relevant Newbuilding
together with all other documents required by any of them, including, without
limitation, all notices of assignment and/or charge and evidence that those
notices will be duly acknowledged by the recipients.     3.3.8   Legal Opinions
Confirmation satisfactory to the Agent that all legal opinions required by the
Agent on behalf of the Finance Parties will be given substantially in the form
required by the Agent on behalf of the Finance Parties.     3.3.9   Drawdown
Notice A duly completed Drawdown Notice.

32



--------------------------------------------------------------------------------



 



  3.3.10   Process agent A letter from Gulf Offshore N.S. Limited accepting
their appointment by each of the Security Parties as agent for service of
Proceedings pursuant to the Security Documents.

  3.4   Conditions Subsequent The Borrower undertakes to deliver or to cause to
be delivered to the Agent on, or, in respect of Clause 3.3.1 and Clause 3.4.3
not later than ten (10) days, or in respect of Clause 3.3.2 not later than
fifteen (15) Business Days, or such other period as the Agent may have consented
to after, the earlier of the first Advance Date or the relevant Delivery Date
(as the case may be) the following additional documents and evidence:-

  3.4.1   Letters of undertaking Letters of undertaking in respect of the
Insurances as required by the Security Documents together with copies of the
relevant policies or cover notes or entry certificates duly endorsed with the
interest of the Agent.     3.4.2   Evidence of Owner’s title Certificates of
ownership and encumbrance (or equivalent) issued by the Registrar of Ships (or
equivalent official) of the relevant Vessel’s flag state confirming that (a) the
Vessels are permanently registered under that flag in the ownership of the
relevant Owner (b) the Mortgages have been registered with first priority
against the Mortgaged Vessels or the relevant Newbuilding (as the case may be,
following delivery to the Borrower) and (c) there are no further Encumbrances
registered against the Vessels.

  3.5   No waiver If the Banks in their sole discretion agree to advance any
part of the Facility to the Borrower before all of the documents and evidence
required by Clause 3.1 or Clause 3.2 or Clause 3.3 (as the case may be) have
been delivered to or to the order of the Agent, the Borrower undertakes to
deliver all outstanding documents and evidence to or to the order of the Agent
no later than the date agreed by the Agent and the Borrower and the advance of
any part of the Facility shall not be taken as a waiver of the Agent’s right to
require production of all the documents and evidence required by Clause 3.1 or
Clause 3.2 or Clause 3.3 (as the case may be).     3.6   Form and content All
documents and evidence delivered to the Agent pursuant to this Clause shall:-

33



--------------------------------------------------------------------------------



 



  3.6.1   be in form and substance reasonably acceptable to the Agent;     3.6.2
  be accompanied, if required by the Agent, by translations into the English
language, certified in a manner acceptable to the Agent acting reasonably;    
3.6.3   if required for registration purposes, be certified, notarised,
legalised or attested in a manner acceptable for registration.

4   Representations and Warranties

The Borrower represents and warrants to each of the Finance Parties at the
Execution Date and (by reference to the facts and circumstances then pertaining)
at the date of each Drawdown Notice, at each Advance Date, and at each Interest
Payment Date as follows (except that the representation and warranty contained
at Clause 4.17 shall only be made on the first Advance Date and that the
representation and warranty contained at Clause 4.9 shall only be made on the
Execution Date) :-

  4.1   Incorporation and capacity Each of the Security Parties is a body
corporate duly constituted, organised and validly existing and (where
applicable) in good standing under the law of its country of incorporation, in
each case with perpetual corporate existence and the power to sue and be sued,
to own its assets and to carry on its business, and all of the corporate
shareholders (if any) of each Security Party are duly constituted and existing
under the laws of their countries of incorporation with perpetual corporate
existence and the power to sue and be sued, to own their assets and to carry on
their business and are acting on their own account.     4.2   Solvency None of
the Security Parties is insolvent or in liquidation or administration or subject
to any other insolvency procedure, and no receiver, administrative receiver,
administrator, liquidator, trustee or analogous officer has been appointed in
respect of any of the Security Parties. For this purpose a Security Party will
be deemed insolvent if it is unable to pay its debts within the meaning of S.123
of the Insolvency Act 1986.     4.3   Binding obligations The Security Documents
when duly executed and delivered will constitute the legal, valid and binding
obligations of the Security Parties enforceable in accordance with their
respective terms subject to applicable laws regarding creditors’ rights in
general.

34



--------------------------------------------------------------------------------



 



  4.4   Satisfaction of conditions All acts, conditions and things required to
be done and satisfied and to have happened prior to the execution and delivery
of the Security Documents in order to constitute the Security Documents the
legal, valid and binding obligations of the Security Parties in accordance with
their respective terms have been done, satisfied and have happened in compliance
with all applicable laws.     4.5   Registrations and consents All (if any)
consents, licences, approvals and authorisations of, or registrations with or
declarations to, any governmental authority, bureau or agency which may be
required in connection with the execution, delivery, performance, validity or
enforceability of the Security Documents have been obtained or made and remain
in full force and effect and the Borrower is not aware of any event or
circumstance which could reasonably be expected adversely to affect the right of
any of the Security Parties to hold and/or obtain renewal of any such consents,
licences, approvals or authorisations.     4.6   Disclosure of material facts
The Borrower is not aware of any material facts or circumstances which have not
been disclosed to the Agent and which might, if disclosed, have reasonably been
expected to adversely affect the decision of a person considering whether or not
to make facilities of the nature contemplated by this Agreement available to the
Borrower.     4.7   No material litigation There is no action, suit, arbitration
or administrative proceeding nor any contemplated action, suit, arbitration or
administrative proceeding pending or to its knowledge about to be pursued before
any court, tribunal or governmental or other authority which is not covered by
adequate insurance which would, or would be likely to, have a Material Adverse
Effect.     4.8   No breach of law or contract The execution, delivery and
performance of the Security Documents will not contravene any contractual
restriction or any law binding on any of the Security Parties or on any
shareholder (whether legal or beneficial) of any of the Security Parties, or the
constitutional documents of any of the Security Parties, nor result in the
creation of, nor oblige any of the Security Parties to create, any Encumbrance
over all or any of its assets, with the exception of the Encumbrances created by
or pursuant to the Security Documents and Permitted Liens.

35



--------------------------------------------------------------------------------



 



  4.9   No deductions To the best of its knowledge belief and without undue
enquiry, none of the Security Parties is required to make any deduction or
withholding from any payment which it may be obliged to make to any of the
Finance Parties under or pursuant to the Security Documents.     4.10   Use of
Facility The Facility will be used for the purpose specified in the recital.    
4.11   Material Adverse Change There has been no change in the business, assets,
operations or condition (financial or otherwise) of any of the Security Parties
or in the facts and information regarding such entities as represented to date
which constitutes a Material Adverse Effect.     4.12   No default None of the
Security Parties is in default of its obligations under any other financing
documents to which it is a party to an extent or in a manner which might have a
Material Adverse Effect on the business or condition (financial or otherwise) of
that Security Party and no Event of Default is continuing or might reasonably be
expected to result from the advance of any Drawing.     4.13   Pari passu
ranking The payment obligations of each of the Security Parties under the
Security Documents to which it is a party rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies incorporated in
the relevant Security Party’s country of incorporation or otherwise applicable
to that Security Party.     4.14   No Immunity In any proceedings taken in any
of the Security Parties’ respective jurisdictions of incorporation in relation
to any of the Security Documents, none of the Security Parties will be entitled
to claim for itself or any of its assets immunity from suit, execution,
attachment or other legal process.     4.15   Governing Law and Judgments In any
proceedings taken in any of the Security Parties’ jurisdiction of incorporation
or organisation in relation to any of the Security Documents in which there is
an express choice of the law, the submission to that jurisdiction of a
particular country as the governing law thereof, that choice of law and any
judgment or (if applicable) arbitral award obtained in that country will be
recognised and enforced.

36



--------------------------------------------------------------------------------



 



  4.16   Validity and Admissibility in Evidence As at the date hereof, all acts,
conditions and things required to be done, fulfilled and performed in order
(a) to enable each of the Security Parties lawfully to enter into, exercise its
rights under and perform and comply with the obligations expressed to be assumed
by it in the Security Documents, (b) to ensure that the obligations expressed to
be assumed by each of the Security Parties in the Security Documents are legal,
valid and binding and (c) to make the Security Documents admissible in evidence
in the jurisdictions of incorporation or organization of each of the Security
Parties, have been done, fulfilled and performed.     4.17   No Filing or Stamp
Taxes Under the laws of the Security Parties’ respective jurisdictions of
incorporation or organisation in force at the date hereof, it is not necessary
that any of the Security Documents be filed, recorded or enrolled with any court
or other authority in its jurisdiction of incorporation or organisation (other
than the Registrar of Companies for England and Wales, the Accounting and
Corporate Regulatory Authority in Singapore and the maritime registry in Panama
to the extent applicable) or that any stamp, registration or similar tax be paid
on or in relation to any of the Security Documents.     4.18   Accounts The
first set of Accounts and all other annual financial statements relating to the
Group required to be delivered, were prepared in accordance with GAAP, give (in
conjunction with the notes thereto) a true and fair view of (in the case of
annual financial statements) or fairly represent (in the case of quarterly
accounts) the financial condition of the Group at the date as of which they were
prepared and the results of the Group’s operations during the financial period
then ended.     4.19   Ownership and Security

  4.19.1   The Borrower is a wholly owned subsidiary of the Guarantor; and    
4.19.2   Each of the Security Parties is the legal and beneficial owner of all
assets and other property which it purports to charge, mortgage, pledge, assign
or otherwise secure pursuant to each Security Document and those Security
Documents to which it is a party create and give rise to valid and effective
Security having the ranking expressed in those Security Documents.

37



--------------------------------------------------------------------------------



 



  4.20   Money Laundering Any amount borrowed hereunder, and the performance of
the obligations of the Security Parties under the Security Documents, will be
for the account of members of the Group and will not involve any breach by any
of them of any law or regulatory measure relating to “money laundering” as
defined in Article 1 of the Directive (91/308/EEC) of the Council of the
European Communities.

5   Repayment, Prepayment and Currency Option

  5.1   Repayment Each Drawing shall be repaid by the Borrower to the Agent on
behalf of the Banks on the last day of its Interest Period unless the Borrower
selects a further Interest Period for that Drawing in accordance with Clause 6,
provided that the Borrower shall not be permitted to select such further
Interest Period if an Event of Default or Potential Event of Default has
occurred and shall then be obliged to repay such Drawing on the last day of its
then current Interest Period. The Borrower shall on the Termination Date repay
to the Agent as agent for the Banks all Facility Outstandings.     5.2  
Prepayment The Borrower may prepay the Facility Outstandings in whole or in part
in integral multiples of one million Dollars ($1,000,000) (or as otherwise may
be agreed by the Agent), each such prepayment to be of a minimum amount of five
million Dollars ($5,000,000), provided that it has first given to the Agent not
fewer than five (5) days prior written notice expiring on a Business Day of its
intention to do so. Any notice pursuant to this Clause 5.2 once given shall be
irrevocable and shall oblige the Borrower to make the prepayment referred to in
the notice on the Business Day specified in the notice, together with all
interest accrued on the amount prepaid up to and including that Business Day.  
  5.3   Mandatory Prepayment If at any time the Facility Outstandings shall
exceed the Maximum Facility Amount the Borrower shall immediately prepay to the
Agent on behalf of the Banks such amounts as will ensure that the Facility
Outstandings do not exceed the Maximum Facility Amount and shall pay to the
Banks all interest accrued on the amount prepaid up to and including the date on
which such prepayment occurred.     5.4   Prepayment indemnity If the Borrower
shall make a prepayment on a Business Day other than the last day of an Interest
Period, it shall pay to the Agent on

38



--------------------------------------------------------------------------------



 



      behalf of the Banks such amount which is necessary to compensate the Banks
for any Break Costs incurred by the Agent or any of the Banks as a result of the
prepayment in question.     5.5   Application of prepayments Any prepayment by
the Borrower in an amount less than the Indebtedness shall be applied in
satisfaction or reduction first of any costs and other expenses outstanding;
secondly of all interest accrued with respect to the outstanding Drawings; and
thirdly of the outstanding Drawings.     5.6   Reborrowing of prepayments Any
amount prepaid pursuant to this Agreement, which for the avoidance of doubt
shall exclude any amount prepaid pursuant to Clause 2.4.2, Clause 2.4.3 or
Clause 2.4.4, may be reborrowed in accordance with Clause 2.2.     5.7  
Selection of currency The Borrower may from time to time select in a written
notice to the Agent given not later than 11.00am (Singapore time) on the
Quotation Day for the relevant Interest Period that the Facility shall be
denominated for the next Interest Period (which may include the first Interest
Period) in an Optional Currency.     5.8   Unavailability of a currency If:

  5.8.1   a Bank notifies the Agent that the Optional Currency requested is not
readily available to it in the amount required; or     5.8.2   a Bank notifies
the Agent that to make an advance in that Optional Currency would contravene a
law or regulation applicable to it,

the Agent will promptly give notice to the Borrower to that effect. In this
event any Bank that gives notice pursuant to this Clause 5.8 will be required to
participate in the Facility during the relevant Interest Period in the Base
Currency (in an amount equal to that Bank’s proportion of the Base Currency
Amount) and its participation will be treated as a separate Facility denominated
in the Base Currency during that Interest Period.

  5.9   Change of currency If the Facility is to be denominated in different
currencies during two successive Interest Periods:

  5.9.1   the following provisions shall apply:

39



--------------------------------------------------------------------------------



 



  (a)   if the currency for the second Interest Period is an Optional Currency,
the amount of the Facility in that Optional Currency will be calculated by the
Agent as the amount of that Optional Currency equal to the Base Currency Amount
of the Facility at the Agent’s Spot Rate of Exchange three (3) Business Days
before the first day of the second Interest Period;     (b)   if the currency
for the second Interest Period is the Base Currency, the amount of the Facility
will be equal to the Base Currency Amount;     (c)   the Borrower shall repay
the Facility on the last day of the first Interest Period in the currency in
which it was denominated for that Interest Period; and     (d)   the Banks shall
re-advance the Facility in the new currency in accordance with Clause 5.10;

  5.9.2   the Agent shall:

  (a)   apply the amount to be readvanced by the Banks under Clause 5.9.1(d) (or
so much of that amount as is necessary) in or towards the purchase of an amount
in the currency in which the Facility is outstanding for the first Interest
Period; and     (b)   use the amount it purchases in or towards satisfaction of
the Borrower’s obligations under Clause 5.9.1(c);

  5.9.3   if the amount purchased by the Agent under Clause 5.9.2(a) is less
than the amount required to be repaid by the Borrower, the Agent shall promptly
notify the Borrower and the Borrower shall, on the last day of the first
Interest Period, pay an amount to the Agent (for the account of the Banks) (in
the currency of the Facility for the first Interest Period) equal to the
difference;     5.9.4   if any part of the amount to be readvanced by the Banks
under Clause 5.9.1(d) is not needed to purchase the amount required to be repaid
by the Borrower, the Agent shall promptly notify the Borrower and pay the

40



--------------------------------------------------------------------------------



 



      Borrower on the last day of the first Interest Period that part of that
amount (in the new currency).

  5.10   Same Optional Currency during successive Interest Periods If the
Facility is to be denominated in the same Optional Currency during two
successive Interest Periods, the Agent shall calculate the amount of the
Facility in the Optional Currency for the second of those Interest Periods (by
calculating the amount of Optional Currency equal to the Base Currency Amount of
the Facility at the Agent’s Spot Rate of Exchange three (3) Business Days before
the first day of the second Interest Period) and (subject to Clause 5.9.2):

  (i)   if the amount calculated is less than the existing amount of the
Facility in the Optional Currency during the first Interest Period, promptly
notify the Borrower and the Borrower shall pay to the Agent (for the account of
the Banks), on the last day of the first Interest Period, an amount equal to the
difference; or     (ii)   if the amount calculated is more than the existing
amount of the Facility in the Optional Currency during the first Interest
Period, if no Event of Default is continuing, each Bank shall, on the last day
of the first Interest Period, pay to the Borrower through the Agent its
participation in an amount equal to the difference;

  5.11   Agent’s calculations All calculations made by the Agent under this
Clause 5 will take into account any repayment or prepayment of the Facility to
be made on the last day of the first Interest Period.

6   Interest

  6.1   Interest Periods The period during which any Drawing shall be
outstanding pursuant to this Agreement shall be divided into consecutive
Interest Periods of one, three or six months’ duration, as selected by the
Borrower by written notice to the Agent not later than 3:00 p.m. on the fourth
Business Day before the beginning of the Interest Period in question, or such
other duration as may be agreed by the Banks in their discretion. No more than
three one (1) month Interest Periods may be selected by the Borrower in each
twelve (12) month period during the Facility Period.

41



--------------------------------------------------------------------------------



 



  6.2   Beginning and end of Interest Periods The first Interest Period in
respect of each Drawing shall begin on the Advance Date of that Drawing and
shall end on the last day of the Interest Period selected in accordance with
Clause 6.1. Any subsequent Interest Period selected in respect of each Drawing
shall commence on the day following the last day of its previous Interest Period
and shall end on the last day of its current Interest Period selected in
accordance with Clause 6.1. However, in respect of any Drawings outstanding on
the Termination Date, the Interest Period applicable to such Drawings shall end
on the Termination Date.     6.3   Interest rate During each Interest Period,
interest shall accrue on each Drawing at the rate determined by the Agent to be
the aggregate of (a) the Margin (b) LIBOR (or, if the Facility is denominated in
Euro, EURIBOR) and (c), if applicable, the Mandatory Cost determined at or about
11.00 a.m. (London time) on the second Business Day prior to the beginning of
the Interest Period relating to that Drawing.     6.4   Accrual and payment of
interest During the Facility Period, interest shall accrue from day to day,
shall be calculated on the basis of a 360 day year (or, for any period when the
Facility is denominated in Sterling on the basis of a 365 day year) and the
actual number of days elapsed (or, in any circumstance where market practice
differs, in accordance with the prevailing market practice) and shall be paid by
the Borrower to the Agent on behalf of the Banks on the last day of each
Interest Period and additionally, during any Interest Period exceeding six
months, on the last day of each successive six month period after the beginning
of that Interest Period.     6.5   Ending of Interest Periods If any Interest
Period would end on a day which is not a Business Day, that Interest Period
shall end on the next succeeding Business Day (unless the next succeeding
Business Day falls in the next calendar month, in which event the Interest
Period in question shall end on the immediately preceding Business Day).     6.6
  Default Rate If an Event of Default shall occur, the whole of the Indebtedness
shall, from the date of the occurrence of the Event of Default, bear interest up
to the date of actual payment (both before and after judgment) at the Default
Rate, compounded at such intervals as the Agent shall in its reasonable
discretion

42



--------------------------------------------------------------------------------



 



      determine, which interest shall be payable from time to time by the
Borrower to the Agent on behalf of the Banks on demand.

  6.7   Absence of quotations If LIBOR or, if applicable, EURIBOR is to be
determined by reference to the Reference Banks but a Reference Bank does not
supply a quotation by 11.00 am (London time) in respect of LIBOR or 11.00 am
(Brussels time) in respect of EURIBOR, the applicable LIBOR or EURIBOR shall be
determined on the basis of the quotations obtained from such other banks as may
be appointed by the Agent in consultation with the Borrower.     6.8  
Determinations conclusive Each determination of an interest rate made by the
Agent in accordance with Clause 6 shall (save in the case of manifest error or
on any question of law) be final and conclusive.

7   Fees

  7.1   The Borrower shall pay to the Agent for distribution to the Banks
Commitment Commission at the rate of forty per centum (40%) of the applicable
Margin on any undrawn and uncancelled part of the Facility. The Commitment
Commission will accrue from day to day on the basis of a 360 day year and the
actual number of days elapsed and shall be paid quarterly in arrears from the
Execution Date until the Commitment Termination Date with a pro rata payment
being due and payable on the Commitment Termination Date.     7.2   The Borrower
shall pay to the Agent the fees detailed in the Fee Letter.     7.3   All fees
and commissions hereunder or under the Fee Letter shall be calculated by
reference to, and payable in, the Base Currency.

8   Security Documents

  8.1   As security for the repayment of the Indebtedness, the Borrower will
execute and deliver to the Security Trustee or cause to be executed and
delivered to the Security Trustee, on or before the first Advance Date (or the
relevant Delivery Date in the case of the Newbuildings), the following Security
Documents in such forms and containing such terms and conditions as the Agent
requires:-

  8.1.1   the Mortgages the first priority statutory ship mortgages or first
preferred naval mortgages (as the case may be) together with collateral

43



--------------------------------------------------------------------------------



 



      deeds of covenant thereto over each of the Vessels executed by the
relevant Owner.

  8.1.2   the Assignments the assignments of the Insurances and Requisition
Compensation in respect of each of the Vessels executed by the relevant Owner.  
  8.1.3   the Guarantee the guarantee and indemnity of the Guarantor in favour
of the Agent.

9   Agency and Trust

  9.1   Appointment Each of the Banks and the MLA appoints the Agent its agent
for the purpose of administering the Facility and each of the Banks, the MLA and
the Agent appoints the Security Trustee to act as its security agent for the
purposes of the Security Documents.     9.2   Each Bank and the MLA authorises
the Agent and each Bank, the MLA and the Agent authorises the Security Trustee
and each of its directors, officers, employees and agents acting on the
instructions from time to time of the Majority Banks, and subject to Clauses 9.4
and 9.19, to execute the Security Documents on its behalf and to exercise all
rights, powers, discretions and remedies vested in the Banks under or pursuant
to the Security Documents, together with all powers reasonably incidental to
them.     9.3   Authority Each of the Finance Parties irrevocably authorises the
Agent and the Security Trustee, acting on the instructions from time to time of
the Majority Banks (save where the terms of any Security Document expressly
require the instructions of all of the Banks):-

  9.3.1   to give or withhold any consents or approvals; and     9.3.2   to
exercise, or refrain from exercising, any discretions; and     9.3.3   to
collect, receive, release or pay any money;

      under or pursuant to any of the Security Documents. The Agent shall have
no duties or responsibilities as agent or as security trustee other than those
expressly conferred on it by the Security Documents and shall not be obliged to
act on any

44



--------------------------------------------------------------------------------



 



      instructions if to do so would, in the opinion of the Agent, be contrary
to any provision of the Security Documents or to any law, or would expose the
Agent to any actual or potential liability to any third party.

  9.4   Trust The Security Trustee agrees and declares, and each of the Banks
acknowledges, that, subject to the terms and conditions of this Clause, the
Security Trustee holds the Trust Property on trust for the Banks, in accordance
with their respective Proportionate Shares. Each of the Finance Parties agrees
that the obligations, rights and benefits vested in the Security Trustee in its
capacity as security trustee shall be performed and exercised in accordance with
this Clause. The Security Trustee in its capacity as security trustee shall have
the benefit of all of the provisions of this Agreement benefiting it in its
capacity as agent for the Finance Parties, and all the powers and discretions
conferred on trustees by the Trustee Act 1925 (to the extent not inconsistent
with this Agreement). In addition:-

  9.4.1   the Security Trustee (and any attorney, agent or delegate of the
Agent) may indemnify itself or himself out of the Trust Property against all
liabilities, costs, fees, damages, charges, losses and expenses sustained or
incurred by it or him in relation to the taking or holding of any of the Trust
Property or in connection with the exercise or purported exercise of the rights,
trusts, powers and discretions vested in the Security Trustee or any other such
person by or pursuant to the Security Documents or in respect of anything else
done or omitted to be done in any way relating to the Security Documents other
than as a result of its gross negligence or wilful misconduct; and     9.4.2  
the Finance Parties acknowledge that the Security Trustee shall be under no
obligation to insure any property nor to require any other person to insure any
property and shall not be responsible for any loss which may be suffered by any
person as a result of the lack or insufficiency of any insurance; and     9.4.3
  the Security Trustee and the Finance Parties agree that the perpetuity period
applicable to the trusts declared by this Agreement shall be the period of
eighty years from the Execution Date.

45



--------------------------------------------------------------------------------



 



  9.5   Limitations on authority Except with the prior written consent of each
of the Banks, the Agent and/or the Security Trustee shall not be entitled to :-

  9.5.1   release or vary any security given for the Borrower’s obligations
under this Agreement; nor     9.5.2   agree to waive the payment of any sum of
money payable by any of the Security Parties under the Security Documents; nor  
  9.5.3   change the meaning of the expression “Majority Banks”; nor     9.5.4  
exercise, or refrain from exercising, any discretion, or give or withhold any
consent, the exercise or giving of which is, by the terms of this Agreement,
expressly reserved to the Banks; nor     9.5.5   extend the due date for the
payment of any sum of money payable by any of the Security Parties under the
Security Documents; nor     9.5.6   take or refrain from taking any step if the
effect of such action or inaction may lead to the increase of the obligations of
a Bank under any of the Security Documents; nor     9.5.7   agree to change the
currency in which any sum is payable under the Security Documents; nor     9.5.8
  agree to amend this Clause 9.5; nor     9.5.9   agree to reduce the rate under
the definitions of “Margin” “Commitment Commission” or “Default Rate”.

  9.6   Liability Neither the Agent nor the Security Trustee nor any of their
respective directors, officers, employees or agents shall be liable to any of
the other Finance Parties for anything done or omitted to be done by the Agent
or the Security Trustee under or in connection with the Security Documents
unless as a result of the Agent’s or the Security Trustee’s wilful misconduct or
gross negligence.     9.7   Acknowledgement Each of the Finance Parties (other
than the Agent and the Security Trustee) acknowledges that:-

46



--------------------------------------------------------------------------------



 



  9.7.1   it has not relied on any representation made by the Agent or any of
the Agent’s directors, officers, employees or agents or by any other person
acting or purporting to act on behalf of the Agent to induce it to enter into
any of the Security Documents;     9.7.2   it has made and will continue to make
without reliance on the Agent, and based on such documents and other evidence as
it considers appropriate, its own independent investigation of the financial
condition and affairs of the Security Parties in connection with the making and
continuation of the Facility;     9.7.3   it has made its own appraisal of the
creditworthiness of the Security Parties;     9.7.4   the Agent shall not have
any duty or responsibility at any time to provide it with any credit or other
information relating to any of the Security Parties unless that information is
received by the Agent pursuant to the express terms of the Security Documents.

      Each of the Finance Parties (other than the Agent) agrees that it will not
assert nor seek to assert against any director, officer, employee or agent of
the Agent or against any other person acting or purporting to act on behalf of
the Agent any claim which it might have against them in respect of any of the
matters referred to in this Clause.     9.8   Limitations on responsibility
Neither the Agent nor the Security Trustee shall have any responsibility to any
of the Security Parties or to any of the other Finance Parties on account of:-

  9.8.1   the failure of any of the Finance Parties or of any of the Security
Parties to perform any of their respective obligations under the Security
Documents;     9.8.2   the financial condition of any of the Security Parties;  
  9.8.3   the completeness or accuracy of any statements, representations or
warranties made in or pursuant to any of the Security Documents, or in

47



--------------------------------------------------------------------------------



 



      or pursuant to any document delivered pursuant to or in connection with
any of the Security Documents;

  9.8.4   the negotiation, execution, effectiveness, genuineness, validity,
enforceability, admissibility in evidence or sufficiency of any of the Security
Documents or of any document executed or delivered pursuant to or in connection
with any of the Security Documents.

  9.9   The Agent’s rights The Agent may:-

  9.9.1   assume that all representations or warranties made or deemed repeated
by any of the Security Parties in or pursuant to any of the Security Documents
are true and complete, unless, in its capacity as the Agent, it has acquired
actual knowledge to the contrary; and     9.9.2   assume that no Event of
Default or Potential Event of Default has occurred unless, in its capacity as
the Agent, it has acquired actual knowledge to the contrary; and     9.9.3  
rely on any document or Communication believed by it to be genuine; and    
9.9.4   rely as to legal or other professional matters on opinions and
statements of any legal or other professional advisers selected or approved by
it; and     9.9.5   rely as to any factual matters which might reasonably be
expected to be within the knowledge of any of the Security Parties on a
certificate signed by or on behalf of that Security Party; and     9.9.6  
refrain from exercising any right, power, discretion or remedy unless and until
instructed to exercise that right, power, discretion or remedy and as to the
manner of its exercise by the Banks (or, where applicable, by the Majority
Banks) and unless and until the Agent has received from the Banks any payment
which the Agent may require on account of, or any security which the Agent may
require for, any costs, claims, expenses (including legal and other professional
fees) and liabilities

48



--------------------------------------------------------------------------------



 



      which it considers it may incur or sustain in complying with those
instructions.

  9.10   The Agent’s duties The Agent shall:-

  9.10.1   if requested in writing to do so by a Bank, make enquiry and advise
the Banks as to the performance or observance of any of the provisions of the
Security Documents by any of the Security Parties or as to the existence of an
Event of Default; and     9.10.2   inform the Banks promptly of any Event of
Default of which the Agent has actual knowledge.

  9.11   No deemed knowledge The Agent shall not be deemed to have actual
knowledge of the falsehood or incompleteness of any representation or warranty
made or deemed repeated by any of the Security Parties or actual knowledge of
the occurrence of any Event of Default or Potential Event of Default unless a
Bank or any of the Security Parties shall have given written notice thereof to
the Agent.     9.12   Other business The Agent may, without any liability to
account to the Banks, generally engage in any kind of banking or trust business
with any of the Security Parties or any of their respective Subsidiaries or
associated companies or with a Bank as if it were not the Agent.     9.13  
Agent’s and Security Trustee’s Indemnity The Banks shall, promptly on the
Agent’s request, reimburse the Agent or the Security Trustee in their respective
Proportionate Shares, for, and keep the Agent and the Security Trustee fully
indemnified in respect of:-

  9.13.1   all amounts payable by the Borrower to the Agent pursuant to Clause
17 (other than under Clauses 17.3 and 17.4) to the extent that those amounts are
not paid by the Borrower;     9.13.2   all liabilities, damages, costs and
claims sustained or incurred by the Agent or the Security Trustee in connection
with the Security Documents, or the performance of its duties and obligations,
or the exercise of its rights, powers, discretions or remedies under or pursuant
to any of the Security Documents; or in connection with any action

49



--------------------------------------------------------------------------------



 



      taken or omitted by the Agent or the Security Trustee under or pursuant to
any of the Security Documents, unless in any case those liabilities, damages,
costs or claims arise solely from the Agent’s or the Security Trustee’s wilful
misconduct or gross negligence.

  9.14   Employment of agents In performing their duties and exercising their
rights, powers, discretions and remedies under or pursuant to the Security
Documents, the Agent and the Security Trustee shall be entitled to employ and
pay agents to do anything which the Agent or the Security Trustee is empowered
to do under or pursuant to the Security Documents (including the receipt of
money and documents and the payment of money) and to act or refrain from taking
action in reliance on the opinion of, or advice or information obtained from,
any lawyer, banker, broker, accountant, valuer or any other person believed by
the Agent or the Security Trustee in good faith to be competent to give such
opinion, advice or information.     9.15   Distribution of payments The Agent
shall pay promptly to the order of the Banks that Bank’s Proportionate Share of
every sum of money received by the Agent pursuant to the Security Documents
(with the exception of any amounts payable pursuant to Clause 7 and any amounts
which, by the terms of the Security Documents, are paid to the Agent for the
account of the Agent alone or specifically for the account of one or more of the
Finance Parties) and until so paid such amount shall be held by the Agent on
trust absolutely for that Finance Party.     9.16   Reimbursement The Agent
shall have no liability to pay any sum to another Party until it has itself
received payment of that sum. If, however, the Agent does pay any sum to a Party
on account of any amount prospectively due to it pursuant to Clause 9.14 or
otherwise before it has itself received payment of that amount, and the Agent
does not in fact receive payment within five Business Days after the date on
which that payment was required to be made by the terms of the Security
Documents, the recipient will, on demand by the Agent, refund to the Agent an
amount equal to the amount received by it, together with an amount sufficient to
reimburse the Agent for the cost of money for funding the amount in question
during the period beginning on the date on which that amount was

50



--------------------------------------------------------------------------------



 



      required to be paid by the terms of the Security Documents and ending on
the date on which the Agent receives reimbursement.

  9.17   Redistribution of payments Unless otherwise agreed between the Finance
Parties, if at any time a Finance Party receives or recovers by way of set-off,
the exercise of any lien or otherwise other than from any assignee or transferee
of or sub-participant in that Bank’s Commitment, an amount greater than that
Bank’s Proportionate Share of any sum due from any of the Security Parties under
the Security Documents (the amount of the excess being referred to in this
Clause as the “Excess Amount”) then:-

  9.17.1   that Finance Party shall promptly notify the Agent (which shall
promptly notify each other Finance Party);     9.17.2   that Finance Party shall
pay to the Agent an amount equal to the Excess Amount within ten days of its
receipt or recovery of the Excess Amount; and     9.17.3   the Agent shall treat
that payment as if it were a payment by the Security Party in question on
account of the sum owed to the Finance Parties as aforesaid and shall account to
the Finance Parties in respect of the Excess Amount in accordance with the
provisions of this Clause.

      However, if a Finance Party has commenced any Proceedings to recover sums
owing to it under the Security Documents and, as a result of, or in connection
with, those Proceedings has received an Excess Amount, the Agent shall not
distribute any of that Excess Amount to any other Finance Party which had been
notified of the Proceedings and had the legal right to, but did not, join those
Proceedings or commence and diligently prosecute separate Proceedings to enforce
its rights in the same or another court.     9.18   Rescission of Excess Amount
If all or any part of any Excess Amount is rescinded or must otherwise be
restored to any of the Security Parties or to any other third party, the Finance
Parties which have received any part of that Excess Amount by way of
distribution from the Agent pursuant to Clause 9.16 shall repay to the Agent for
the account of the Finance Party which originally received or recovered the
Excess Amount, the amount which shall be necessary to ensure

51



--------------------------------------------------------------------------------



 



      that all of the Banks share rateably in accordance with their
Proportionate Shares together with interest on that amount at a rate equivalent
to that (if any) paid by the Finance Party receiving or recovering the Excess
Amount to the person to whom that Finance Party is liable to make payment in
respect of such amount, and Clause 9.16.3 shall apply only to the retained
amount.

  9.19   Proceedings Each of the Finance Parties shall notify one another of the
proposed commencement of any Proceedings under any of the Security Documents
prior to their commencement. No such Proceedings may be commenced without the
prior written consent of the Majority Banks.     9.20   Instructions Where the
Agent is authorised or directed to act or refrain from acting in accordance with
the instructions of the Banks, or of the Majority Banks where applicable, each
of the Banks shall provide the Agent with instructions within five (5) Business
Days of the Agent’s written request or such shorter period as the Agent may
reasonably specify. If a Bank does not provide the Agent with instructions
within that period, (i) that Bank shall be bound by the decision of the Agent,
(ii) that Bank shall have no vote for the purposes of this Clause and (iii) the
combined Proportionate Shares of the other Banks who provided such instructions
shall be deemed to contribute 100%. Nothing in this Clause shall limit the right
of the Agent to take, or refrain from taking, any action without obtaining the
instructions of the Banks if the Agent in its discretion considers it necessary
or appropriate to take, or refrain from taking, such action in order to preserve
the rights of the Banks under or in connection with the Security Documents. In
that event, the Agent will notify the Banks of the action taken by it as soon as
reasonably practicable, and the Banks agree to ratify any action taken by the
Agent pursuant to this Clause.     9.21   Communications Any Communication under
this Clause shall be given, delivered, made or served, in the case of the Agent
(in its capacity as Agent, or as one of the Banks), and in the case of the other
Finance Parties, at the address indicated in Schedule 1 or such other addresses
as shall be duly notified in writing to the Agent on behalf of the Banks.    
9.22   Payments All amounts payable to a Finance Party under this Clause shall
be paid to such account at such bank as that Finance Party may from time to time
direct in writing to the Agent.

52



--------------------------------------------------------------------------------



 



  9.23   Retirement Subject to a successor being appointed in accordance with
this Clause, the Agent may retire as agent and/or the Security Trustee may
retire as Security Trustee at any time without assigning any reason by giving to
the Borrower and the other Finance Parties notice of its intention to do so, in
which event the following shall apply:-

  9.23.1   with the consent of the Borrower, not to be unreasonably withheld,
the other Finance Parties may within thirty days after the date of the Agent’s
notice appoint a successor to act as agent and/or security trustee or, if they
fail to do so with the consent of the Borrower, not to be unreasonably withheld,
the Agent or the Security Trustee may appoint any other bank or financial
institution as its successor;     9.23.2   the resignation of the Agent or the
Security Trustee shall take effect simultaneously with the appointment of its
successor on written notice of that appointment being given to the Borrower and
the other Finance Parties;     9.23.3   the Agent or the Security Trustee (as
the case may be) shall thereupon be discharged from all further obligations as
agent and/or security trustee but shall remain entitled to the benefit of the
provisions of this Clause; and     9.23.4   the Agent’s or the Security
Trustee’s (as the case may be) successor and each of the other parties to this
Agreement shall have the same rights and obligations amongst themselves as they
would have had if that successor had been a party to this Agreement.

  9.24   No fiduciary relationship Except as provided in Clauses 9.3 and 9.14,
the Agent shall not have any fiduciary relationship with or be deemed to be a
trustee of or for any other Finance Party and nothing contained in any of the
Security Documents shall constitute a partnership between any two or more Banks
or between the Agent and any other Finance Party.     9.25   The Agent as a Bank
The expression “the Banks” when used in the Security Documents includes the
Agent in its capacity as one of the Banks. The Agent shall be entitled to
exercise its rights, powers, discretions and remedies under or

53



--------------------------------------------------------------------------------



 



      pursuant to the Security Documents in its capacity as one of the Banks in
the same manner as any other Bank and as if it were not also the Agent.

10   Covenants       The Borrower covenants with the Finance Parties in the
following terms.

  10.1   Negative covenants         The Borrower will not:-

  10.1.1   no third party rights without the Majority Banks’ prior written
consent, create or permit to arise or continue and procure that the Owners do
not consent, create, or permit to arise or continue any Encumbrance on or over
all or any part of the Vessels or their respective Insurances except for
Permitted Liens, subject always to the provisions of Clause 10.1.5; nor    
10.1.2   no other business materially change the nature of their business from
that of acting as a holding company as carried on as at the Execution Date and
shall procure that there is no material change in the nature of the business of
the Group as a whole from that advised to the Agent of the date of this
Agreement; nor     10.1.3   merger or amalgamation without the prior written
consent of the Majority Banks, permit any merger or amalgamation; nor     10.1.4
  no change in management permit anyone other than the Manager to be appointed
as commercial or technical managers of the Vessels, nor permit any material
variation of the arrangements for the commercial or technical management of the
Vessels, nor permit the Manager to sub-contract or delegate a material part of
the commercial or technical management of any Vessel to any third party.

  10.2   Positive covenants

  10.2.1   Financial statements The Borrower shall procure that the Guarantor
shall supply to the Agent

54



--------------------------------------------------------------------------------



 



  (a)   as soon as the same become available, but in any event within one
hundred and fifty (150) days after the end of each of its financial years, its
audited consolidated financial statements for that financial year;     (b)   as
soon as the same become available, but in any event within sixty (60) days of
the end of its second quarter in each of its financial years, unaudited
consolidated financial statements for that half year;     (c)   as soon as they
become available, but in any event within one hundred and fifty (150) days after
the end of each of its financial years, consolidated financial forecasts for the
following two financial years.

  10.2.2   Requirements as to financial statements Each set of financial
statements delivered by the Guarantor under Clause 10.2.1:

  (a)   shall be certified by an officer of the Guarantor to the best of its
knowledge and belief as fairly representing its financial condition as at the
date as at which those financial statements were drawn up; and     (b)   shall
be prepared using GAAP, accounting practices and financial reference periods
consistently applied unless, in relation to any set of financial statements, the
Guarantor notifies the Agent that there has been a change in GAAP, the
accounting practices or reference periods and the Guarantor’s auditors deliver
to the Agent:

  (i)   a description of any change necessary for those financial statements to
reflect the GAAP, accounting practices and reference periods upon which the
previous financial statements were prepared; and     (ii)   sufficient
information, in form and substance as may be reasonably required by the Agent,
to enable the Agent to make an accurate comparison between the financial

55



--------------------------------------------------------------------------------



 



      position indicated in those financial statements and that indicated in the
previous financial statements.

  10.2.3   Information: miscellaneous The Borrower shall supply to the Agent:

  (a)   all documents dispatched by the Borrower to its creditors generally at
the same time as they are dispatched;     (b)   promptly upon becoming aware of
them, details of any litigation, arbitration or administrative proceedings which
are current, threatened or pending against any Security Party, and which might,
if adversely determined, have a Material Adverse Effect on the ability of a
Security Party to perform its obligations under the Security Documents or on the
validity or enforceability of any of the Security Documents; and     (c)  
promptly, such further information regarding the financial condition, business
and operations of any Security Party as the Agent may reasonably request
including, without limitation, cash flow analyses and details of the operating
costs of each Vessel.

  10.2.4   Notification of default

  (a)   The Borrower shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.  
  (b)   Promptly upon a request by the Agent, the Borrower shall supply to the
Agent a certificate signed by two of its directors or senior officers on its
behalf certifying to the best of their knowledge and belief that no Default is
continuing (or if a Default is continuing, specifying the Default and the steps,
if any, being taken to remedy it).

  10.2.5   “Know your customer” checks If:

  (a)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

56



--------------------------------------------------------------------------------



 



  (b)   any change in the status of the Borrower after the date of this
Agreement; or     (c)   a proposed assignment or transfer by a Bank of any of
its rights and obligations under this Agreement to a party that is not a Bank
prior to such assignment or transfer,

      obliges the Agent or any Bank (or, in the case of (c) above, any
prospective new Bank) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Agent or any Bank supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself or on behalf of any
Bank) or any Bank for itself (or, in the case of (c) above, on behalf of any
prospective new Bank) in order for the Agent or that Bank (or, in the case of
(c) above, any prospective new Bank) to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Security Documents.     10.2.6   Pari Passu The Borrower shall ensure that
its obligations under this Agreement shall at all times rank at least pari passu
with all of its other present and future unsecured and unsubordinated
indebtedness with the exception of any obligations which are mandatorily
preferred by any applicable laws to companies generally and not by contract.    
10.2.7   Corporate Existence The Borrower shall ensure that throughout the
Facility Period each of the Security Parties shall (i) remain duly formed and
validly existing under the laws of its respective jurisdiction of incorporation
(ii) remain authorised to do business in the jurisdiction in which it transacts
its business (iii) continue to have the power to carry on its business as it is
now being conducted and to enter into and perform its obligations under the
Security Documents to which it is a party and (iv) continue to comply with all
laws, statutory, regulatory and other requirements relative to its business
which could reasonably be expected

57



--------------------------------------------------------------------------------



 



      to have a Material Adverse Effect on its business, assets or operations,
financial or otherwise.

  10.2.8   Admissibility In Evidence The Borrower shall obtain all necessary
authorisations, consents, approvals, licences, exemptions, filings,
registrations, recordings and notarisations required or advisable in connection
with the admissibility in evidence of the Security Documents or any of them in
Proceedings in England or any other jurisdiction in which Proceedings have been
commenced.     10.2.9   Registration of Vessels The Borrower undertakes to
procure that the Owners shall maintain the registration of (i) the Mortgaged
Vessels under the flag indicated in Schedule 2 Part I from the date of the first
Drawing and (ii) the Newbuildings under the flag indicated in Schedule 2
Part II, or such other flag requested by the Borrower and is consented to by the
Banks (such consent not to be unreasonably withheld), for the duration of the
Facility Period.     10.2.10   Classification The Borrower shall procure that
the Owners shall ensure that each Vessel maintains the highest classification
required for the purpose of the relevant trade of such Vessel which shall be
with a Pre-Approved Classification Society or such other society as may be
acceptable to the Agent, in each case, free from any overdue recommendations and
conditions affecting the class of that Vessel.     10.2.11   Compliance with
Applicable Laws The Borrower shall comply with all applicable laws to which it
may be subject.     10.2.12   Inspection of records The Borrower will permit the
inspection of its financial records and accounts on reasonable notice from time
to time during business hours by the Agent or its nominee.     10.2.13  
Valuations The Borrower will deliver to the Agent:

  (a)   a Valuation of each of the Vessels on the due date for delivery of the
six monthly Compliance Certificate (which shall be at the expense of the
Borrower);

58



--------------------------------------------------------------------------------



 



  (b)   a Valuation of each Newbuilding on the delivery of such Newbuilding to
the Borrower (which shall be at the expense of the Borrower); and     (c)   on
such other occasions as the Agent may reasonably request (which shall be at the
expense of the Agent).

  10.2.14   Financial covenants Throughout the Facility Period the Borrower
shall procure that the Guarantor shall:-

  (i)   maintain a ratio of Total Shareholder Equity to Total Assets of at least
thirty five per cent. (35%); and     (ii)   maintain a ratio of EBITDA to
Interest Expense of no less than 2.25:1.00.

  10.2.15   Compliance Certificates The Borrower shall procure that the
Guarantor shall produce a Compliance Certificate with each set of audited
consolidated annual accounts and each set of unaudited consolidated six monthly
accounts.     10.2.16   Additional security If and so often as the aggregate of:

  (i)   the Valuations of the Vessels; and     (ii)   the value of any
additional security acceptable to the Agent in its absolute discretion for the
time being provided to the Banks (or to the Agent on their behalf) pursuant to
this Clause (the “Collateral”),

      shall (a) during the Construction Period be less than one hundred and
twenty five per cent (125%) of the amount of the aggregate of the Facility
Outstandings or shall (b) following the Construction Period be less than one
hundred and forty per cent (140%) of the amount of the Facility Outstandings
(each being a “Relevant Percentage”) the Borrower will, within thirty days of
the request of the Agent to do so, at the Borrower’s option:-

59



--------------------------------------------------------------------------------



 



  (a)   pay to the Agent or to its nominee a cash deposit in the amount of the
shortfall to be secured in favour of the Banks (or of the Agent on their behalf)
as additional security for the payment of the Indebtedness; or     (b)   give to
the Banks (or to the Agent on their behalf) other additional security as
proposed by the Borrower in amount and form acceptable to the Banks in their
reasonable discretion, acting in good faith; or     (c)   prepay the amount of
the Indebtedness which will ensure that the Collateral is not less than the
Relevant Percentage.

      Clauses 5.3, 5.4, 5.5 and 5.6 shall apply, mutatis mutandis, to any
prepayment made pursuant to this Clause and the value of any additional security
provided pursuant to this Clause shall be determined by the Agent in its
discretion after consultation with the Majority Banks. Where the Borrower has
provided additional security pursuant to this Clause, the Borrower may obtain
new Valuations (at the Borrower’s expense) on a date falling not earlier than
three (3) months after the date such additional security was provided. If the
aggregate amount of the Collateral reflecting the new Valuations of the Vessels
(the “New Security Amount”) is greater than the Relevant Percentage then,
provided no Event of Default has occurred and is continuing, the Agent shall
release to the Borrower, upon the Borrower’s written request and at the
Borrower’s expense, any part of the additional security as the Borrower shall
select with the consent of the Agent (such consent not to be unreasonably
withheld), such that after its release the New Security Amount will be at least
equal to the Relevant Percentage.     10.2.17   Delivery of the Newbuildings The
Borrower shall take delivery of each of the Newbuildings in accordance with the
terms of the relevant Building Contract and the Borrower shall not nominate
another entity to take delivery of any Newbuilding nor shall the Borrower
transfer, assign nor novate its right to take delivery of any Newbuilding to any
other entity. Upon the delivery of a Newbuilding to the Borrower, the Borrower
shall be obliged to satisfy those conditions set out in Clause

60



--------------------------------------------------------------------------------



 



      3.3 for such Newbuilding on the relevant Delivery Date, whether or not a
drawing is then being made.

11   Earnings

  11.1   Remittance of Earnings The Borrower shall procure that all Net Earnings
and any Requisition Compensation are paid to the Earnings Account or to such
other account(s) as the Agent shall from time to time specify by notice in
writing to the Borrower to begin as of no later than 30 June 2008 or such later
date as the Banks shall agree.     11.2   Earnings Account The Borrower shall
maintain the Earnings Account with the Agent for the duration of the Facility
Period free of Encumbrances and rights of set off except for Permitted Liens and
those Encumbrances and rights of set off created by or under the Security
Documents.

12   Events Of Default

  12.1   The Agent’s rights If any of the events set out in Clause 12.2 occurs,
the Agent may at its discretion (and, on the instructions of the Majority Banks,
will):

  12.1.1   by notice to the Borrower declare the Banks to be under no further
obligation to the Borrower under or pursuant to this Agreement and may (and, on
the instructions of the Majority Banks, will) declare all or any part of the
Indebtedness (including such unpaid interest as shall have accrued and any Break
Costs incurred by the Finance Parties) to be immediately payable, whereupon the
Indebtedness (or the part of the Indebtedness referred to in the Agent’s notice)
shall immediately become due and payable without any further demand or notice of
any kind; and/or     12.1.2   declare that any undrawn portion of the Facility
shall be cancelled, whereupon the same shall be cancelled and the corresponding
Commitment of each Bank shall be reduced to zero; and/or     12.1.3   exercise
any rights and remedies in existence or arising under the Security Documents.

  12.2   Events of Default The events referred to in Clause 12.1 are:-

61



--------------------------------------------------------------------------------



 



  12.2.1   payment default if the Borrower defaults in the payment of any part
of the Indebtedness when due PROVIDED ALWAYS that if the Borrower can
demonstrate to the reasonable satisfaction of the Agent that it has given all
necessary instructions to effect payment and the non-receipt thereof is
attributable to an error in the banking system, such Event of Default shall only
occur two (2) Business Days after such payment fell due; or     12.2.2   other
default if any of the Security Parties fails to observe or perform any of the
covenants, conditions, undertakings, agreements or obligations on its part
contained in any of the Security Documents or shall in any other way be in
breach of any of the Security Documents and such default (if in the reasonable
opinion of the Majority Banks capable of remedy) is not remedied within fifteen
(15) Business Days after notice of the default has been given to the Borrower;
or     12.2.3   misrepresentation or breach of warranty if any representation,
warranty or statement made, deemed to be made, or repeated under any of the
Security Documents or in any accounts, certificate, notice instrument, written
statement or opinion delivered by a Security Party under or in connection with
any Security Document is incorrect or misleading in any material respect when
made, deemed to be made or repeated; or     12.2.4   execution if a distress or
execution or other process of a court or authority not covered by insurance is
levied on any of the property of any of the Security Parties before or after
final judgment or by order of any competent court or authority for an amount in
excess of one million Dollars ($1,000,000) or its equivalent in any other
currency and is not satisfied or stayed (with a view to being contested in good
faith) within fourteen days of levy or any other applicable cure period (if
longer); or     12.2.5   insolvency events if any of the Security Parties:-

  (a)   resolves to appoint, or applies for, or consents to the appointment of,
a receiver, administrative receiver, trustee, administrator or liquidator of
itself or of all or part of its assets; or

62



--------------------------------------------------------------------------------



 



  (b)   is unable or admits its inability to pay its debts as they fall due; or
    (c)   makes a general assignment for the benefit of creditors; or     (d)  
ceases trading or threatens to cease trading; or     (e)   has appointed an
Inspector under the Companies Act 1985 or any statutory provision which the
Agent in its discretion considers analogous thereto; or

  12.2.6   insolvency proceedings if any proceedings are commenced or
threatened, or any order or judgment is given by any court, for the bankruptcy,
liquidation, winding up, administration or re-organisation of any of the
Security Parties or for the appointment of a receiver, administrative receiver,
administrator, liquidator or trustee of any of the Security Parties or of all or
any material part of the assets of any of the Security Parties or if any person
appoints or purports to appoint such receiver, administrative receiver,
administrator, liquidator or trustee which proceeding is not discharged within
fifteen (15) days of its commencement; or     12.2.7   impossibility or
illegality unless covered by Clause 15.7, if any event occurs which would, or
would with the passage of time, render performance of any of the Security
Documents impossible, unlawful or unenforceable by the Banks or the Agent; or  
  12.2.8   conditions subsequent if any of the conditions set out in Clause 3.4
is not satisfied within the time reasonably required by the Agent; or     12.2.9
  revocation or modification of consents etc. if any material consent, licence,
approval or authorisation which is now or which at any time during the Facility
Period becomes necessary to enable any of the Security Parties to comply with
any of their obligations in or pursuant to any of the Security Documents is
revoked, withdrawn or withheld, or modified in a manner which the Agent
reasonably considers is, or may be, prejudicial to the interests of the Banks in
a material manner, or any material consent, licence, approval or authorisation
ceases to remain in full force and effect; or

63



--------------------------------------------------------------------------------



 



  12.2.10   curtailment of business if the business of any of the Security
Parties is wholly or materially curtailed by any intervention by or under
authority of any government, or if all or a substantial part of the undertaking,
property or assets of any of the Security Parties is seized, nationalised,
expropriated or compulsorily acquired by or under authority of any government or
any Security Party disposes or threatens to dispose of a substantial part of its
business or assets; or     12.2.11   acceleration of other indebtedness if any
Financial Indebtedness of any of the Security Parties or any Material Subsidiary
becomes due or capable of being declared due prior to its stated maturity by
reason of default on the part of that Security Party or Material Subsidiary (as
the case may be), or is not repaid or satisfied on the due date for its
repayment or any such other loan, guarantee or indebtedness becomes enforceable
save for amounts of less than one million Dollars ($1,000,000) in aggregate, or
its equivalent in any other currency; or     12.2.12   reduction of capital if
any of the Security Parties reduces its authorised or issued or subscribed
capital except as part of a share buy-back, whilst solvent, by the Borrower; or
    12.2.13   challenge to registration if the registration of any Vessel or any
Mortgage becomes void or voidable or liable to cancellation or termination; or  
  12.2.14   war if the country of registration of any Vessel becomes involved in
war involving another sovereign state (whether or not declared) or civil war or
is occupied by any other power and the Agent reasonably considers that, as a
result, the security conferred by the Security Documents is materially
prejudiced; or     12.2.15   material adverse change etc. if any thing is done
or permitted or omitted to be done by any of the Security Parties or any
Material Subsidiary which in the reasonable opinion of the Majority Banks has a
Material Adverse Effect or if there occurs (in the reasonable opinion of the
Majority Banks) any material adverse change in the business, affairs

64



--------------------------------------------------------------------------------



 



      or financial condition of any of the Security Parties or any Material
Subsidiary from that pertaining at the date of this Agreement; or     12.2.16  
final judgements if any of the Security Parties fails to comply with any non
appealable court order or fails to pay a final unappealable judgment against it
which remains unsettled for fifteen (15) Business Days; or     12.2.17   loss of
stock market listing if the Guarantor ceases to be listed on the New York Stock
Exchange or another recognised stock exchange for more than fifteen
(15) Business Days; or     12.2.18   similar event any event occurs which, under
the laws of any jurisdiction, has a similar or analogous effect to any of those
events mentioned in Clauses 12.2.4, 12.2.5 and 12.2.6; or     12.2.19  
environmental matters

  (a)   any Environmental Claim is pending or made against an Owner or any of
the Owner’s Environmental Affiliates or in connection with a Vessel, where such
Environmental Claim has a Material Adverse Effect, where such Environmental
Claim is not covered by the Insurances.     (b)   any actual Environmental
Incident occurs in connection with a Vessel, where such Environmental Incident
has a Material Adverse Effect, where such Environmental Claim is not covered by
the Insurances; or

  12.2.20   repudiation Any Security Party repudiates any Security Document to
which it is a party or does or causes to be done any act or thing evidencing an
intention to repudiate any such Security Documents; or     12.2.21   Change in
ownership or control of the Borrower There is any change in the beneficial
ownership or control of the Borrower from that advised to the Agent by the
Borrower at the date of this Agreement.

13   Set-Off and Lien

65



--------------------------------------------------------------------------------



 



  13.1   Set-off The Borrower irrevocably authorises each of the Finance Parties
at any time after all or any part of the Indebtedness shall have become due and
payable to set off without notice any liability of the Borrower to any of the
Finance Parties (whether present or actual, and irrespective of the branch or
office, currency or place of payment) against any credit balance from time to
time standing on any account of the Borrower (whether current or otherwise and
whether or not subject to notice) with any branch of any of the Finance Parties
in or towards satisfaction of the Indebtedness and, in the name of that Finance
Party or the Borrower, to do all acts (including, without limitation, converting
or exchanging any currency) and execute all documents which may be required to
effect such application.     13.2   Lien If an Event of Default has occurred and
is continuing, unremedied or unwaived, each Finance Party shall have a lien on
and be entitled to retain and realise as additional security for the repayment
of the Indebtedness any cheques, drafts, bills, notes or negotiable or
non-negotiable instruments and any stocks, shares or marketable or other
securities and property of any kind of the Borrower (or of that Finance Party as
agent or nominee of the Borrower) from time to time held by that Finance Party,
whether for safe custody or otherwise.     13.3   Restrictions on withdrawal
Despite any term to the contrary in relation to any deposit or credit balance at
any time on any account of the Borrower with any of the Finance Parties, no such
deposit or balance shall be repayable or capable of being assigned, mortgaged,
charged or otherwise disposed of or dealt with by the Borrower after an Event of
Default has occurred and while such Event of Default is continuing unremedied or
unwaived, but any Finance Party may from time to time permit the withdrawal of
all or any part of any such deposit or balance without affecting the continued
application of this Clause.     13.4   Application Whilst an Event of Default is
continuing unremedied or unwaived, the Borrower irrevocably authorises the Agent
to apply all sums which the Agent may receive:-

  13.4.1   pursuant to a sale or other disposition of a Vessel or any right,
title or interest in a Vessel; or     13.4.2   by way of payment to the Agent of
any sum in respect of the Insurances or Requisition Compensation of a Vessel; or

66



--------------------------------------------------------------------------------



 



  13.4.3   otherwise arising under or in connection with any of the Security
Documents

      in or towards satisfaction, or by way of retention on account, of the
Indebtedness, in such manner as the Agent may in its discretion determine.

14   Assignment and Sub-Participation

  14.1   Right to assign Each of the Banks may assign or transfer all or any of
its rights under or pursuant to the Security Documents or assign or grant
sub-participations in all or any part of its Commitment (i) to any other branch
or affiliate of that Bank or to another Bank or (ii) with the prior written
consent of the Agent and the Borrower (which shall not be unreasonably withheld
and which shall be deemed given if no response shall be received within ten
(10) Business Days of a request or at any time whilst an Event of Default is in
existence) to any other bank or financial institution.     14.2   Borrower’s
co-operation The Borrower will co-operate fully and will procure that the other
Security Parties co-operate fully with the Banks in connection with any
assignment, transfer or sub-participation pursuant to Clause 14.1; will execute
and procure the execution of such documents as the Banks may require in
connection therewith.     14.3   Disclosure of Information Without prejudice to
any Finance Party’s rights to disclose information relating to the Borrower
whether under the common law or the Banking Act, Chapter 19 of Singapore (as
amended or re-enacted from time to time, the “Banking Act”) or otherwise, the
Borrower consents (and shall ensure that each of the Security Parties and each
member of the Group will consent) to any Finance Party, its officers (as defined
in the Banking Act) and agents and all persons to whom Section 47 of the Banking
Act applies, disclosing any information relating to any Security Party, any
member of the Group and the Security Documents as that Finance Party shall
consider appropriate for any such purposes as it thinks fit, and any other
information (including personal data) relating to any Security Party, any member
of the Group, and any Security Party’s and any Group member’s account
relationship (including deposit accounts) and/or dealing relationship with any
Finance Party, including but not limited to details of

67



--------------------------------------------------------------------------------



 



      the Facility, any Security Document, any security taken, transactions
undertaken and balances and positions with any Finance Party to:

  14.3.1   any of that Finance Party’s or a Related Party’s (as defined in
paragraph (b) below) agents, contractors or third party service providers or
professional advisers (including auditors), whether in Singapore or the United
Kingdom or outside Singapore or the United Kingdom;     14.3.2   that Finance
Party’s head office, branches, representative offices, Subsidiaries, related
corporations or affiliates, in Singapore, the United Kingdom or any other
jurisdiction (collectively the “Related Parties” and each a “Related Party”) for
any database or data processing purposes, notwithstanding that a Related Party’s
principal place of business may be outside of Singapore or the United Kingdom or
that the Borrower’s information following disclosure may be collected, held,
processed or used by any Related Party in whole or in part outside of Singapore
or the United Kingdom;     14.3.3   any governmental, regulatory, supervisory or
other authority, court of law, tribunal, stock exchange or person, in Singapore,
the United Kingdom or any other jurisdiction, where such disclosure is requested
or (as the case may be) required by law, regulation, judgement or order of court
or order of any tribunal;     14.3.4   (where that Finance Party is a Bank) any
actual or potential new Bank or other assignee or transferee of any rights and
obligations of that Finance Party or other participants in any of its rights
and/or obligations under or relating to the Facility, this Agreement or any
other Security Document and any security therefor for any purposes connected
with the proposed assignment or transfer;     14.3.5   (where that Finance Party
is a Bank) any actual or potential purchaser, investor or participant in
connection with or in contemplation of a securitisation;

68



--------------------------------------------------------------------------------



 



  14.3.6   any insurer or insurance broker (whether of that Finance Party, any
Related Party or the Borrower or otherwise) or any direct or indirect provider
of credit protection to that Finance Party or Related Party;     14.3.7   any
provider of any Encumbrance or guarantee for the Facility;     14.3.8   (where
that Finance Party is the Agent) any person who is succeeding (or may
potentially succeed) that Finance Party in such capacity;     14.3.9   any
rating agency;     14.3.10   any other Security Party or member of the Group; or
    14.3.11   any of that Finance Party’s affiliates, any other Finance Party,
any Security Party, any member of the Group and any other person:

  (i)   with (or through) whom that Finance Party enters into (or may
potentially enter into) any sub-participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or a Security Party; or     (ii)   who is a person, or who belongs to a class of
persons, specified in the second column of the Third Schedule to the Banking
Act.

      This Clause 14.3 is not, and shall not be deemed to constitute, an express
or implied agreement by any Finance Party with the Borrower for a higher degree
of confidentiality than that prescribed in Section 47 of the Banking Act and in
the Third Schedule to the Banking Act.

  14.4   Rights of assignee Any assignee or transferee of a Bank shall (unless
limited by the express terms of the assignment or transfer) take the full
benefit of every provision of the Security Documents benefiting that Bank.    
14.5   Transfer Certificates If any Bank wishes to transfer all or any of its
Commitment as contemplated in Clause 14.1 then such transfer may be effected by
the delivery to the Agent and the Banks of a duly completed and duly executed
Transfer Certificate in which event, on the later of the Transfer Date specified
in such Transfer Certificate and the fifth Business Day after the date of
delivery of such Transfer Certificate to the Agent:



69



--------------------------------------------------------------------------------



 



  14.5.1   to the extent that in such Transfer Certificate the Bank which is a
party thereto seeks to transfer its Commitment in whole, the Borrower and such
Bank shall be released from further obligations towards each other under this
Agreement and their respective rights against each other shall be cancelled
other than existing claims against such Bank for breach of this Agreement (such
rights, benefits and obligations being referred to in this Clause 14.4 as
“discharged rights and obligations”);     14.5.2   the Borrower and the
Transferee which is a party thereto shall assume obligations towards each other
and/or acquire rights against each other which differ from such discharged
rights and obligations only insofar as the Borrower and such Transferee have
assumed and/or acquired the same in place of the Borrower and such Bank;    
14.5.3   the Finance Parties and the Transferee shall acquire the same rights
and benefits and assume the same obligations between themselves as they would
have acquired and assumed had such Transferee been an original party to this
Agreement as a Bank with the rights, benefits and/or obligations acquired or
assumed by it as a result of such transfer; and     14.5.4   the Transferee
shall pay to the Agent a transfer fee of three thousand Dollars ($3,000).

  14.6   Power of Attorney In order to give effect to each Transfer Certificate,
the Finance Parties (with the exception of the Banks) and the Borrower each
hereby irrevocably and unconditionally appoint the Agent as its true and lawful
attorney with full power to execute on their respective behalves each Transfer
Certificate delivered to the Agent pursuant to Clause 14.4 without the Agent
being under any obligation to take any further instructions from or give any
prior notice to, any of the Finance Parties or, subject to the Borrower’s rights
under Clause 14.1, the Borrower before doing so and the Agent shall so execute
each such Transfer Certificate on behalf of the other Finance Parties (with the
exception of the Banks) and the Borrower immediately on its receipt of the same
pursuant to Clause 14.4.     14.7   Notification The Agent shall promptly notify
the other Finance Parties (with the exception of the Banks), the Transferee and
the Borrower on the execution by it

70



--------------------------------------------------------------------------------



 



      and the Banks of any Transfer Certificate together with details of the
amount transferred, the Transfer Date and the parties to such transfer.

15   Payments, Mandatory Prepayment, Reserve Requirements and Illegality

  15.1   Payments All amounts payable by the Borrower under or pursuant to any
of the Security Documents shall be paid to such accounts at such banks as the
Agent may from time to time direct to the Borrower and shall be paid in the
relevant Optional Currency in same day funds. Payments shall be deemed to have
been received by the Agent on the date on which the Agent receives authenticated
advice of receipt, unless that advice is received by the Agent on a day other
than a Business Day or at a time of day (whether on a Business Day or not) when
the Agent in its reasonable discretion considers that it is impossible or
impracticable for the Agent to utilise the amount received for value that same
day, in which event the payment in question shall be deemed to have been
received by the Agent on the Business Day next following the date of receipt of
advice by the Agent.     15.2   No deductions or withholdings All payments
(whether of principal or interest or otherwise) to be made by the Borrower
pursuant to the Security Documents shall, subject only to Clause 15.3, be made
free and clear of and without deduction for or on account of any Taxes or other
deductions, withholdings, restrictions, conditions or counterclaims of any
nature, and the Borrower will not claim any equity in respect of any payment due
from them to the Banks or to the Agent under or in relation to any of the
Security Documents.     15.3   Grossing-up If at any time any law requires (or
is interpreted to require) the Borrower to make any deduction or withholding
from any payment, or to change the rate or manner in which any required
deduction or withholding is made, the Borrower will promptly notify the Agent
and, simultaneously with making that payment, will pay to the Agent whatever
additional amount (after taking into account any additional Taxes on, or
deductions or withholdings from, or restrictions or conditions on, that
additional amount) is necessary to ensure that, after making the deduction or
withholding, the Agent and the Banks receive a net sum equal to the sum which
they would have received had no deduction or withholding been made.

71



--------------------------------------------------------------------------------



 



  15.4   Evidence of deductions If at any time the Borrower is required by law
to make any deduction or withholding from any payment to be made by it pursuant
to any of the Security Documents, the Borrower will pay the amount required to
be deducted or withheld to the relevant authority within the time allowed under
the applicable law and will, no later than thirty days after making that
payment, deliver to the Agent an original receipt issued by the relevant
authority, or other evidence reasonably acceptable to the Agent, evidencing the
payment to that authority of all amounts required to be deducted or withheld. If
the Borrower makes any deduction or withholding from any payment under or
pursuant to any of the Security Documents, and a Bank subsequently receives a
refund or allowance from any tax authority which that Bank at its sole
discretion identifies as being referable to that deduction or withholding, that
Bank shall, as soon as reasonably practicable, pay to the Borrower an amount
equal to the amount of the refund or allowance received, if and to the extent
that it may do so without prejudicing its right to retain that refund or
allowance and without putting itself in any worse financial position than that
in which it would have been had the deduction or withholding not been required
to have been made. Nothing in this Clause shall be interpreted as imposing any
obligation on any Bank to apply for any refund or allowance nor as restricting
in any way the manner in which any Bank organises its tax affairs, nor as
imposing on any Bank any obligation to disclose to the Borrower any information
regarding its tax affairs or tax computations. All costs and expenses incurred
by any Bank in obtaining or seeking to obtain a refund or allowance from any tax
authority pursuant to this Clause shall be for the Borrower’s account.     15.5
  Adjustment of due dates If any payment to be made under any of the Security
Documents, other than a payment of interest on the Facility (to which Clause 6.5
applies), shall be due on a day which is not a Business Day, that payment shall
be made on the next succeeding Business Day (unless the next succeeding Business
Day falls in the next calendar month in which event the payment shall be made on
the next preceding Business Day). Any such variation of time shall be taken into
account in computing any interest in respect of that payment.     15.6   Change
in law If, by reason of the introduction of any law, or any change in any law,
or the interpretation or administration of any law, or in compliance with any

72



--------------------------------------------------------------------------------



 



      request or requirement from any central bank or any fiscal, monetary or
other authority:-

  15.6.1   any Finance Party (or the holding company of any Finance Party) shall
be subject to any Tax with respect to payments of all or any part of the
Indebtedness; or     15.6.2   the basis of Taxation of payments to any Finance
Party in respect of all or any part of the Indebtedness shall be changed; or    
15.6.3   any reserve requirements shall be imposed, modified or deemed
applicable against assets held by or deposits in or for the account of or loans
by any branch of any Finance Party or its direct or indirect holding company; or
    15.6.4   any ratio (whether cash, capital adequacy, liquidity or otherwise)
which any Finance Party or its direct or indirect holding company is required or
requested to maintain shall be affected; or     15.6.5   there is imposed on any
Finance Party (or on the direct or indirect holding company of any Finance
Party) any other condition in relation to the Indebtedness or the Security
Documents;

      and the result of any of the above shall be to increase the cost to any
Bank (or to the direct or indirect holding company of any Bank) of that Bank
making or maintaining its Commitment or its Drawing or to cause any Finance
Party to suffer (in its reasonable opinion) a material reduction in the rate of
return on its overall capital below the level which it reasonably anticipated at
the Execution Date and which it would have been able to achieve but for its
entering into this Agreement and/or performing its obligations under this
Agreement, the Finance Party affected shall notify the Agent and, on demand to
the Borrower by the Agent, the Borrower shall from time to time pay to the Agent
for the account of the Finance Party affected the amount which shall compensate
that Finance Party or the Agent (or the relevant holding company) for such
additional cost or reduced return. A certificate signed by an authorised
signatory of the Agent or of the Finance Party affected setting out the amount
of that payment and the basis of

73



--------------------------------------------------------------------------------



 



      its calculation shall be submitted to the Borrower and shall be conclusive
evidence of such amount save for manifest error or on any question of law.    
15.7   Illegality and impracticality Notwithstanding anything contained in the
Security Documents, the obligations of a Bank to advance or maintain its
Commitment shall terminate in the event that a change in any law or in the
interpretation of any law by any authority charged with its administration shall
make it unlawful for that Bank to advance or maintain its Commitment. In such
event the Bank affected shall notify the Agent and the Agent shall, by written
notice to the Borrower, declare that Bank’s obligations to be immediately
terminated. If all or any part of the Facility shall have been advanced by the
Banks to the Borrower the portion of the Indebtedness (including all accrued
interest) advanced by the Bank so affected shall be prepaid within thirty days
from the date of such notice, or sooner if illegality is determined. Clause 5.4
shall apply to either of those prepayments if it is made on a day other than the
last day of an Interest Period. During that period, the affected Bank shall
negotiate in good faith with the Borrower to find an alternative method or
lending base in order to maintain the Facility.     15.8   Changes in market
circumstances If at any time a Bank determines (which determination shall be
final and conclusive and binding on the Borrower) that, by reason of changes
affecting the London Interbank market, adequate and fair means do not exist for
ascertaining the rate of interest on the Facility or any part thereof pursuant
to this Agreement:-

  15.8.1   that Bank shall give notice to the Agent and the Agent shall give
notice to the Borrower of the occurrence of such event; and     15.8.2   the
Agent shall as soon as reasonably practicable certify to the Borrower in writing
the effective cost to that Bank of maintaining its Commitment for such further
period as shall be selected by that Bank and the rate of interest payable by the
Borrower for that period; or, if that is not acceptable to the Borrower,    
15.8.3   the Agent in accordance with instructions from that Bank and subject to
that Bank’s approval of any agreement between the Agent and the Borrower, will
negotiate with the Borrower in good faith with a view to

74



--------------------------------------------------------------------------------



 



      modifying this Agreement to provide a substitute basis for that Bank’s
Commitment which is financially a substantial equivalent to the basis provided
for in this Agreement.

      If, within thirty days of the giving of the notice referred to in Clause
15.8.1, the Borrower and the Agent fail to agree in writing on a substitute
basis for such Bank’s Commitment the Borrower will immediately prepay the amount
of such Bank’s Commitment and the Maximum Facility Amount will automatically
decrease by the amount of such Commitment and such decrease shall not be
reversed. Clause 5.4 shall apply to that prepayment if it is made on a day other
than the last day of an Interest Period.     15.9   Non-availability of currency
If a Bank is for any reason unable to obtain the relevant Optional Currency in
the London Interbank market and is, as a result, or as a result of any other
contingency affecting the London Interbank market, unable to advance or maintain
its Commitment in the relevant Optional Currency, that Bank shall give notice to
the Agent and the Agent shall give notice to the Borrower and that Bank’s
obligations to make the Facility available shall immediately cease. In that
event, if all or any part of the Facility shall have been advanced by that Bank
to the Borrower, the Agent in accordance with instructions from that Bank and
subject to that Bank’s approval of any agreement between the Agent and the
Borrower, will negotiate with the Borrower in good faith with a view to
establishing a mutually acceptable basis for funding the Facility or relevant
part thereof from an alternative source. If the Agent and the Borrower have
failed to agree in writing on a basis for funding the Facility or relevant part
thereof from an alternative source by 11.00 a.m. on the second Business Day
prior to the end of the then current relevant Interest Period, the Borrower will
(without prejudice to its other obligations under or pursuant to this Agreement,
including, without limitation, its obligation to pay interest on the Facility,
arising on the expiry of the then relevant Interest Period) prepay the
Indebtedness (or relevant part thereof) to the Agent on behalf of that Bank on
the expiry of the then current relevant Interest Period.

16   Communications

  16.1   Method Except for Communications pursuant to Clause 9, which shall be
made or given in accordance with Clause 9.20, any Communication may be given,

75



--------------------------------------------------------------------------------



 



      delivered, made or served (as the case may be) under or in relation to
this Agreement by letter or fax and shall be in the English language and sent
addressed:-

  16.1.1   in the case of any of the Finance Parties to the Agent at its address
at the head of this Agreement (fax no: +65 6224 9743) marked for the attention
of Loi Chay Pow; and     16.1.2   in the case of the Borrower to the
Communications Address;

      or to such other address or fax number as the Agent or the Borrower may
designate for themselves by written notice to the others.     16.2   Timing A
Communication shall be deemed to have been duly given, delivered, made or served
to or on, and received by a party to this Agreement:-

  16.2.1   in the case of a fax when the sender receives one or more
transmission reports showing the whole of the Communication to have been
transmitted to the correct fax number;     16.2.2   if delivered to an officer
of the relevant party or (in the case of the Borrower) left at the
Communications Address at the time of delivery or leaving; or     16.2.3   if
posted, at 9.00 a.m. on the fifth Business Day after posting by prepaid first
class post.

      Any Communication by fax shall be promptly confirmed in writing by post or
hand delivery.

17   General Indemnities

  17.1   Currency In the event of any Finance Party receiving or recovering any
amount payable under any of the Security Documents in a currency other than the
Currency of Account, and if the amount received or recovered is insufficient
when converted into the Currency of Account at the date of receipt to satisfy in
full the amount due, the Borrower shall, on the Agent’s written demand, pay to
the Agent such further amount in the Currency of Account as is sufficient to
satisfy in

76



--------------------------------------------------------------------------------



 



      full the amount due and that further amount shall be due to the Agent on
behalf of the Finance Parties as a separate debt under this Agreement.     17.2
  Costs and expenses The Borrower will, within fourteen days of the Agent’s
written demand, reimburse the Agent (on behalf of each of the Finance Parties)
for all reasonable out of pocket expenses including external legal costs
(including stamp duty, Value Added Tax or any similar or replacement tax if
applicable) of and incidental to:-

  17.2.1   the negotiation, preparation, execution and registration of the
Security Documents (whether or not any of the Security Documents are actually
executed or registered and whether or not all or any part of the Facility is
advanced;     17.2.2   any amendments, addenda or supplements to any of the
Security Documents (whether or not completed);     17.2.3   any other documents
which may at any time reasonably be required by any Finance Party to give effect
to any of the Security Documents or which any Finance Party is entitled to call
for or obtain pursuant to any of the Security Documents; and     17.2.4   the
exercise of the rights, powers, discretions and remedies of the Finance Parties
under or pursuant to the Security Documents.

  17.3   Events of Default The Borrower shall indemnify the Finance Parties from
time to time on demand against all losses and costs incurred or sustained by any
Finance Party as a consequence of any Event of Default, including (without
limitation) any Break Costs.     17.4   Funding costs The Borrower shall
indemnify the Finance Parties from time to time on demand against all losses and
costs incurred or sustained by any Finance Party if, for any reason due to a
default or other action by the Borrower, any Drawing is not advanced to the
Borrower after the relevant Drawdown Notice has been given to the Agent, or is
advanced on a date other than that requested in the Drawdown Notice, including
(without limitation) any Break Costs.

77



--------------------------------------------------------------------------------



 



  17.5   Protection and enforcement The Borrower shall indemnify the Finance
Parties from time to time on demand against all losses, costs and liabilities
which any Finance Party may from time to time sustain, incur or become liable
for in or about the protection, maintenance or enforcement of the rights
conferred on the Finance Parties by the Security Documents or in or about the
exercise or purported exercise by the Finance Parties of any of the rights,
powers, discretions or remedies vested in them under or arising out of the
Security Documents, including (without limitation) any losses, costs and
liabilities which any Finance Party may from time to time sustain, incur or
become liable for by reason of any Finance Party being mortgagees of any Vessel,
assignees of any Mortgage and/or a lender to the Borrower, or by reason of any
Finance Party being deemed by any court or authority to be an operator or
controller, or in any way concerned in the operation or control, of any Vessel.
No such indemnity will be given to a Finance Party where any such loss, cost or
liability has occurred due to gross negligence or wilful misconduct on the part
of that Finance Party; however this shall not affect the right of any other
Finance Party to receive any such indemnity.     17.6   Liabilities of Finance
Parties The Borrower will from time to time reimburse the Finance Parties on
demand for all sums which any Finance Party may pay on account of any of the
Security Parties or in connection with any Vessel (whether alone or jointly or
jointly and severally with any other person) including (without limitation) all
sums which any Finance Party may pay or guarantees which any Finance Party may
give in respect of the Insurances, any expenses incurred by any Finance Party in
connection with the maintenance or repair of any Vessel or in discharging any
lien, bond or other claim relating in any way to any Vessel, and any sums which
any Finance Party may pay or guarantees which they may give to procure the
release of any Vessel from arrest or detention.     17.7   Taxes The Borrower
shall pay all Taxes to which all or any part of the Indebtedness or any of the
Security Documents may be at any time subject and shall indemnify the Finance
Parties on demand against all liabilities, costs, claims and expenses incurred
in connection therewith, including but not limited to any such liabilities,
costs, claims and expenses resulting from any omission to pay or delay in paying
any such Taxes. The indemnity contained in this Clause shall survive the
repayment of the Indebtedness.

78



--------------------------------------------------------------------------------



 



18   Miscellaneous

  18.1   Waivers No failure or delay on the part of any Finance Party in
exercising any right, power, discretion or remedy under or pursuant to any of
the Security Documents, nor any actual or alleged course of dealing between any
Finance Party and any of the Security Parties, shall operate as a waiver of, or
acquiescence in, any default on the part of any Security Party, unless expressly
agreed to do so in writing by the Agent, nor shall any single or partial
exercise by any Finance Party of any right, power, discretion or remedy preclude
any other or further exercise of that right, power, discretion or remedy, or the
exercise by a Finance Party of any other right, power, discretion or remedy.    
18.2   No oral variations No variation or amendment of any of the Security
Documents shall be valid unless in writing and signed on behalf of the Agent and
the relevant Security Party.     18.3   Severability If at any time any
provision of any of the Security Documents is invalid, illegal or unenforceable
in any respect that provision shall be severed from the remainder and the
validity, legality and enforceability of the remaining provisions shall not be
affected or impaired in any way.     18.4   Successors etc. The Security
Documents shall be binding on the Security Parties and on their successors and
permitted transferees and assignees, and shall inure to the benefit of the
Finance Parties and their respective successors, transferees and assignees. The
Borrower may not assign or transfer any of its rights or duties under or
pursuant to any of the Security Documents without the prior written consent of
the Banks.     18.5   Further assurance If any provision of the Security
Documents shall be invalid or unenforceable in whole or in part by reason of any
present or future law or any decision of any court, or if the documents at any
time held by the Finance Parties on their behalf are considered by the Banks for
any reason insufficient to carry out the terms of this Agreement, then from time
to time the Borrower will promptly, on demand by the Agent, execute or procure
the execution of such further documents as in the reasonable opinion of the
Banks are necessary to provide adequate security for the repayment of the
Indebtedness.

79



--------------------------------------------------------------------------------



 



  18.6   Other arrangements The Finance Parties may, without prejudice to their
rights under or pursuant to the Security Documents, at any time and from time to
time, on such terms and conditions as they may in their discretion determine,
and without notice to the Borrower, grant time or other indulgence to, or
compound with, any other person liable (actually or contingently) to the Finance
Parties or any of them in respect of all or any part of the Indebtedness, and
may release or renew negotiable instruments and take and release securities and
hold funds on realisation or suspense account without affecting the liabilities
of the Borrower or the rights of the Finance Parties under or pursuant to the
Security Documents.     18.7   Advisers The Borrower irrevocably authorises the
Agent, at any time and from time to time during the Facility Period, to consult
insurance advisers on any matters relating to the Insurances, and from time to
time to consult or retain advisers or consultants to monitor or advise on any
other claims relating to the Vessels. The Borrower will provide such advisers
and consultants with all information and documents which they may from time to
time reasonably require and will reimburse the Agent on demand for all
reasonable costs and expenses incurred by the Agent in connection with the
consultation or retention of such advisers or consultants.     18.8   Delegation
The Finance Parties may at any time and from time to time delegate to any person
any of their rights, powers, discretions and remedies pursuant to the Security
Documents, other than rights relating to actions to be taken by the Majority
Banks or the Banks as a group on such terms as they may consider appropriate
(including the power to sub-delegate).     18.9   Rights etc. cumulative Every
right, power, discretion and remedy conferred on the Finance Parties under or
pursuant to the Security Documents shall be cumulative and in addition to every
other right, power, discretion or remedy to which they may at any time be
entitled by law or in equity. The Finance Parties may exercise each of their
rights, powers, discretions and remedies as often and in such order as they deem
appropriate subject to obtaining the prior written consent of the Majority
Banks. The exercise or the beginning of the exercise of any right, power,
discretion or remedy shall not be interpreted as a waiver of the right to
exercise any other right, power, discretion or remedy either simultaneously or
subsequently.

80



--------------------------------------------------------------------------------



 



  18.10   No enquiry The Finance Parties shall not be concerned to enquire into
the powers of the Security Parties or of any person purporting to act on behalf
of any of the Security Parties, even if any of the Security Parties or any such
person shall have acted in excess of their powers or if their actions shall have
been irregular, defective or informal, whether or not any Finance Parties had
notice thereof.     18.11   Continuing security The security constituted by the
Security Documents shall be continuing and shall not be satisfied by any
intermediate payment or satisfaction until the Indebtedness shall have been
repaid in full and none of the Finance Parties shall be under any further actual
or contingent liability to any third party in relation to the Vessels, the
Insurances or Requisition Compensation or any other matter referred to in the
Security Documents.     18.12   Security cumulative The security constituted by
the Security Documents shall be in addition to any other security now or in the
future held by the Finance Parties or any of them for or in respect of all or
any part of the Indebtedness, and shall not merge with or prejudice or be
prejudiced by any such security or any other contractual or legal rights of any
of the Finance Parties, nor affected by any irregularity, defect or informality,
or by any release, exchange or variation of any such security. Section 93 of the
Law of Property Act 1925 and all provisions which the Agent considers analogous
thereto under the law of any other relevant jurisdiction shall not apply to the
security constituted by the Security Documents.     18.13   Re-instatement If
any Finance Party takes any steps to exercise any of its rights, powers,
remedies or discretions pursuant to the Security Documents and the result shall
be adverse to the Finance Parties, the Borrower and the Finance Parties shall be
restored to their former positions as if no such steps had been taken.     18.14
  No liability None of the Finance Parties, nor any agent or employee of any
Finance Party, nor any receiver and/or manager appointed by the Agent, shall be
liable for any losses which may be incurred in or about the exercise of any of
the rights, powers, discretions or remedies of the Finance Parties under or
pursuant to the Security Documents nor liable as mortgagee in possession for any
loss on realisation or for any neglect or default of any nature for which a
mortgagee in possession might otherwise be liable unless such Finance Party’s
action constitutes gross negligence or wilful misconduct.

81



--------------------------------------------------------------------------------



 



  18.15   Rescission of payments etc. Any discharge, release or reassignment by
any of the Finance Parties of any of the security constituted by, or any of the
obligations of any Security Party contained in, any of the Security Documents
shall be (and be deemed always to have been) void if any act (including, without
limitation, any payment) as a result of which such discharge, release or
reassignment was given or made is subsequently wholly or partially rescinded or
avoided by operation of any law, unless such Finance Party’s action constitutes
gross negligence or wilful misconduct.     18.16   Subsequent Encumbrances If
the Agent receives notice of any subsequent Encumbrance (other than any
Encumbrance permitted by the terms of this Agreement) affecting any Vessel or
all or any part of the Insurances or Requisition Compensation, the Agent may
open a new account in its books for the Borrower. If the Agent does not open a
new account, then (unless the Encumbrance is permitted by the terms of this
Agreement or the Agent gives written notice to the contrary to the Borrower) as
from the time of receipt by the Agent of notice of such subsequent Encumbrance,
all payments made to the Agent shall be treated as having been credited to a new
account of the Borrower and not as having been applied in reduction of the
Indebtedness.     18.17   Releases If any Finance Party shall at any time in its
discretion release any party from all or any part of any of the Security
Documents or from any term, covenant, clause, condition or obligation contained
in any of the Security Documents, the liability of any other party to the
Security Documents shall not be varied or diminished.     18.18   Certificates
Any certificate or statement signed by an authorised signatory of the Agent
purporting to show the amount of the Indebtedness (or any part of the
Indebtedness) or any other amount referred to in any of the Security Documents
shall, save for manifest error or on any question of law, be conclusive evidence
as against the Borrower of that amount.     18.19   Survival of representations
and warranties The representations and warranties on the part of the Borrower
contained in this Agreement shall survive the execution of this Agreement and
the advance of the Facility or any part thereof.

82



--------------------------------------------------------------------------------



 



  18.20   Counterparts This Agreement may be executed in any number of
counterparts each of which shall be original but which shall together constitute
the same instrument.     18.21   Third Party Rights Notwithstanding the
provisions of the Contracts (Rights of Third Parties) Act 1999, no term of this
Agreement is enforceable by a person who is not a party to it.

19   Law and Jurisdiction

  19.1   Governing law This Agreement shall in all respects be governed by and
interpreted in accordance with English law.     19.2   Jurisdiction For the
exclusive benefit of the Finance Parties, the parties to this Agreement
irrevocably agree that the courts of England are to have jurisdiction to settle
any disputes which may arise out of or in connection with this Agreement and
that any Proceedings may be brought in those courts. The Borrower irrevocably
waives any objection which it may now or in the future have to the laying of the
venue of any Proceedings in any court referred to in this Clause, and any claim
that those Proceedings have been brought in an inconvenient or inappropriate
forum.     19.3   Alternative jurisdictions Nothing contained in this Clause
shall limit the right of the Finance Parties to commence any Proceedings against
the Borrower in any other court of competent jurisdiction nor shall the
commencement of any Proceedings against the Borrower in one or more
jurisdictions preclude the commencement of any Proceedings in any other
jurisdiction, whether concurrently or not.     19.4   Service of process Without
prejudice to the right of the Finance Parties to use any other method of service
permitted by law, the Borrower irrevocably agrees that any writ, notice,
judgment or other legal process shall be sufficiently served on it if addressed
to it and left at or sent by post to the Address for Service, and in that event
shall be conclusively deemed to have been served at the time of leaving or, if
posted, at 9.00 a.m. on the third Business Day after posting by prepaid first
class registered post.

83



--------------------------------------------------------------------------------



 



IN WITNESS of which the parties to this Agreement have executed this Agreement
the day and year first before written.

84



--------------------------------------------------------------------------------



 



SCHEDULE 1
The Banks, the Commitments and the Proportionate Shares

                              The Proportionate The Banks   The Commitments ($)
  Shares (%)
DnB NOR BANK ASA, SINGAPORE BRANCH
  $ 26,400,000       44 %
THE ROYAL BANK OF SCOTLAND PLC, SINGAPORE BRANCH
  $ 16,800,000       28 %
HSH NORDBANK AG, SINGAPORE BRANCH
  $ 16,800,000       28 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Part I
The Mortgaged Vessels

                  Country of         Owner   Incorporation   Vessel   Flag
Gulf Marine Far East Pte. Ltd.
  Singapore   “Sea Intrepid”   Panama
Gulf Marine Far East Pte. Ltd.
  Singapore   “Sea Guardian”   Panama
Gulf Marine Far East Pte. Ltd.
  Singapore   “Sea Sovereign”   Panama
Gulf Marine Far East Pte. Ltd.
  Singapore   “Sea Cheyenne”   Panama
Gulf Marine Far East Pte. Ltd.
  Singapore   “Sea Apache”   Panama
Gulf Marine Far East Pte. Ltd.
  Singapore   “Sea Kiowa”   Panama

 



--------------------------------------------------------------------------------



 



Part II
The Newbuildings

                          Country of       Date of       Flag on Owner  
Incorporation   Builder   Building Contract   Vessel   delivery
Gulf Marine Far East Pte. Ltd.
  Singapore   Keppel Singmarine Pte. Ltd.   10 November 2005   Hull no. 313  
TBC
Gulf Marine Far East Pte. Ltd.
  Singapore   Keppel Singmarine Pte. Ltd.   10 November 2005   Hull no. 314  
TBC
Gulf Marine Far East Pte. Ltd.
  Singapore   Keppel Singmarine Pte. Ltd.   10 November 2005   Hull no. 315  
TBC

87



--------------------------------------------------------------------------------



 



SCHEDULE 3
Form of Transfer Certificate

To:    DnB NOR Bank ASA, Singapore branch as agent (the “Agent”)       The Royal
Bank of Scotland plc
HSH Nordbank AG
(together the “Banks”)

TRANSFER CERTIFICATE
This transfer certificate relates to a facility agreement (as the same may be
from time to time amended, varied, novated or supplemented, the “Facility
Agreement”) dated        2008 whereby an initial reducing revolving credit
facility of up to $60,000,000 was made available to Gulf Marine Far East Pte.
Ltd. by a group of banks on whose behalf the Agent acts as agent and security
trustee.

1   Terms defined in the Facility Agreement shall, subject to any contrary
indication, have the same meanings herein. The terms “Existing Bank” and
“Transferee” are defined in the schedule to this transfer certificate.   2   The
Existing Bank (i) confirms that the details in the Schedule hereto under the
heading “Existing Bank’s Commitment” accurately summarises its Commitment in the
Facility Agreement and (ii) requests the Transferee to accept and procure the
transfer to the Transferee of the portion of such Commitment specified in the
Schedule hereto by counter-signing and delivering the Transfer Certificate to
the Agent at its address for the service of Communications specified in the
Facility Agreement.   3   The Transferee requests the Agent and the Banks to
accept this Transfer Certificate as being delivered to the Agent and the Banks
pursuant to and for the purposes of clause 14.4 of the Facility Agreement so as
to take effect in accordance with the terms thereof on the Transfer Date or on
such later date as may be determined in accordance with the terms thereof.   4  
The Transferee confirms that it has received a copy of the Facility Agreement
together with such other information as it has required in connection with this
transaction and that

88



--------------------------------------------------------------------------------



 



    it has not relied and will not in the future rely on the Existing Bank or
any other party to the Facility Agreement to check or enquire on its behalf into
the legality, validity, effectiveness, adequacy, accuracy or completeness of any
such information and further agrees that it has not relied and will not rely on
the Existing Bank or any other party to the Facility Agreement to access or keep
under review on its behalf the financial condition, creditworthiness, condition,
affairs, status or nature of the Borrower or any other party to the Facility
Agreement.

5   Execution of this Transfer Certificate by the Transferee constitutes its
representation to the Transferor and all other parties to the Facility Agreement
that it has power to become a party to the Facility Agreement as a Bank (as
defined in the Facility Agreement) on the terms herein and therein set out and
has taken all steps to authorise execution and delivery of this Transfer
Certificate.   6   The Transferee undertakes with the Existing Bank and each of
the other parties to the Facility Agreement that it will perform in accordance
with their terms all those obligations which by the terms of the Facility
Agreement will be assumed by it after delivery of this Transfer Certificate to
the Agent and the Banks and satisfaction of the conditions (if any) subject to
which the Transfer Certificate is expressed to take effect.   7   The Existing
Bank makes no representation or warranty and assumes no responsibility with
respect to the legality, validity, effectiveness, adequacy or enforceability of
the Facility Agreement or any document relating thereto and assumes no
responsibility for the financial condition of the Borrower or for the
performance and observance by the Borrower of any of their obligations under the
Facility Agreement or any document relating thereto and any and all such
conditions and warranties, whether express or implied by law or otherwise, are
hereby excluded.   8   The Existing Bank gives notice that nothing in this
transfer certificate or in the Facility Agreement (or any document relating
thereto) shall oblige the Existing Bank to (i) accept a re-transfer from the
Transferee of the whole or any part of its rights, benefits and/or obligations
under the Facility Agreement transferred pursuant hereto or (ii) support any
losses directly or indirectly sustained or incurred by the Transferee for any
reason whatsoever including, without limitation, the non-performance by the
Borrower or any other party to the Facility Agreement (or any document relating
thereto) of its obligations

89



--------------------------------------------------------------------------------



 



    under any such document. The Transferee acknowledges the absence of any such
obligation as is referred to in (i) or (ii) above.

9   This Transfer Certificate and the rights and obligations of the parties
hereunder shall be governed by and interpreted in accordance with English law.

THE SCHEDULE

1   Existing Bank:   2   Transferee:   3   Transfer Date:   4   Existing Bank’s
Commitment1:                                        Portion Transferred

     
[Transferor Bank]
  [Transferee Bank]
 
   
By: 
  By:                                                        
                                                                          
                                                                            
                                                                               
                                                                          
                                                 
Date:
  Date:

DnB NOR Bank ASA, Singapore branch
As agent for and on behalf of itself,
the Borrower and the other Finance Parties (with the exception of the Banks):-
By:                                                             
Date: [                      ]
The Royal Bank of Scotland plc, Singapore branch
By:                                                             
Date: [                      ]
HSH Nordbank AG, Singapore branch
By:                                                             
Date: [                      ]
 

1   Details of the Bank’s Commitment should not be completed after the
Termination Date.

90



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Drawdown Notice
To:     DnB NOR Bank ASA, Singapore branch
From: GULF MARINE FAR EAST PTE. LTD.
[Date]
Dear Sirs,
Drawdown Notice
     We refer to the Revolving Credit Facility Agreement dated
                     2008 made between, amongst others, ourselves and yourselves
(“the Agreement”).
     Words and phrases defined in the Agreement have the same meaning when used
in this Drawdown Notice.
     Pursuant to Clause 2.3 of the Agreement, we irrevocably request that the
Banks advance a Drawing of [            ] to us on                      200[ ],
which is a Business Day, by paying the amount of the Drawing to [
                     ].
     We warrant that the representations and warranties contained in Clause 4 of
the Agreement other than those in clause 4.9 [and clause 4.17]2 are true and
correct at the date of this Drawdown Notice and will be true and correct on
                     200[ ]; that no Event of Default nor Potential Event of
Default has occurred and is continuing, and that no Event of Default or
Potential Event of Default will result from the advance of the Drawing requested
in this Drawdown Notice.
     [We further confirm and certify that no material adverse change has
occurred since the Execution Date in the business, assets, operations, condition
(financial or otherwise) or prospects
 

2   To be in subsequent Drawdown Notices only.

91



--------------------------------------------------------------------------------



 



of the Borrower or its subsidiaries or in the facts and information regarding
such entities as represented to date3].
     We select the period of [            ] months as the [first] Interest
Period in respect of the Drawing.

            Yours faithfully
            For and on behalf of      GULF MARINE FAR EAST PTE. LTD.     

 

3   To be in first Drawdown Notice only.

92



--------------------------------------------------------------------------------



 



SCHEDULE 5
Calculation of the Mandatory Cost

1   The Mandatory Cost is an addition to the interest rate to compensate the
Banks for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2   On the first day of each Interest Period (or as
soon as possible thereafter) the Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Bank, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the Agent as
a weighted average of the Banks’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Bank in the Loan) and will be expressed
as a percentage rate per annum.   3   The Additional Cost Rate for any Bank
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Bank to the Agent. This percentage will be certified
by that Bank in its notice to the Agent to be its reasonable determination of
the cost (expressed as a percentage of that Bank’s participation in all loans
made from that Facility Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of loans made from that
Facility Office.   4   The Additional Cost Rate for any Bank lending from a
Facility Office in the United Kingdom will be calculated by the Agent as
follows:

     
E x 0.01
  per cent. per annum.
300
 

Where E is the rate of charge payable by a Bank to the Financial Services
Authority under the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by the Agent as being
the average of the Fee Tariffs applicable to that Bank for that financial year).

5   For the purposes of this Schedule:

  (a)   “Eligible Liabilities and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

93



--------------------------------------------------------------------------------



 



  (b)   “Facility Office” means the office notified by a Bank to the Agent in
writing on or before the date it becomes a Bank as the office through which it
will perform its obligations under the Agreement;     (c)   “Fee Rules” means
the rules on periodic fees contained in the FSA Supervision Manual or such other
law or regulation as may be in force from time to time in respect of the payment
of fees for the acceptance of deposits;     (d)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fee Rules but taking into account any applicable discount rate); and     (e)  
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to European Monetary Union;     (f)  
“Parties” means any party to the Agreement, including its successors in title
permitted assigns and permitted transferees; and     (g)   “Tariff Base” has the
meaning given to it in, and will be calculated in accordance with, the Fees
Rules.

6   If requested by the Agent, each Bank shall, as soon as practicable after
publication by the Financial Services Authority, supply to the Agent, the rate
of charge payable by that Bank to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by that Bank as being the
average of the Fee Tariffs applicable to that Bank for that financial year).   7
  Each Bank shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate. In particular, but without limitation,
each Bank Shall supply the following information on or prior to the date on
which it becomes a Bank:

  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Agent may reasonably require for such purpose.

Each Bank shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

94



--------------------------------------------------------------------------------



 



8   The percentages of each Bank for the purpose of E above shall be determined
by the Agent based upon the information supplied to it pursuant to paragraphs 6
and 7 above and on the assumption that, unless the Bank notifies the Agent to
the contrary, each Bank’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as in its
Facility Office.   9   The Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Bank and shall be entitled to assume that the information provided by any
Bank pursuant to paragraphs 3, 6 and 7 above is true and correct in all
respects.   10   The Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Banks on the basis of the Additional Cost
Rate for each Bank based on the information provided by each Bank pursuant to
paragraphs 3, 6 and 7 above.   11   Any determination by the Agent pursuant to
this Schedule in relation to a formula, the Mandatory Cost, an Additional Cost
Rate or any amount payable to a Bank shall, in the absence of manifest error, be
conclusive and binding on all Parties.   12   The Agent may from time to time,
after consultation with the Borrower and the Banks determine and notify to all
Parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

95



--------------------------------------------------------------------------------



 



SCHEDULE 6
Form of Compliance Certificate

To:    DnB NOR Bank ASA, Singapore branch (the “Agent”)   From:    GulfMark
Offshore, Inc.

Date:     [•]
Dear Sirs,
We refer to an agreement (the “Agreement”) dated [                      ] 2008
and made between (inter alia) (1) Gulf Marine Far East Pte. Ltd. as borrower
(2) the banks and financial institutions listed in Schedule 1 of the Agreement
as banks and (3) the Agent as the agent and security trustee (as from time to
time amended, varied, novated or supplemented).
Terms defined or construed in the Agreement have the same meanings and
constructions in this Certificate.
We attach the relevant calculation details applicable on the last day of our
financial [year][quarter] ending [•] (the “Relevant Period”) which confirm
that:-

1.   Our Total Shareholder Equity is [            ], and our Total Assets are [
           ]. As such our ratio of Total Shareholder Equity to Total Assets is [
           ].   2.   Our EBITDA is [            ] and our Interest Expense is [
           ]. As such our ratio of EBITDA to Interest Expense is [            ].
  3.   We attach Valuations for each of the Vessels showing an aggregate
Valuation of [            ]. As such the aggregate of:

  (a)   the Valuations of the Vessels; and     (b)   the value of any additional
security acceptable to the Agent in its absolute discretion for the time being
provided to the Banks (or to the Agent on their behalf) pursuant to Clause
10.2.16,

is [         ]% of the Maximum Facility Amount.

96



--------------------------------------------------------------------------------



 



         
Signed:
       
 
  Duly authorised representative of    
 
  GULFMARK OFFSHORE, INC.    

97



--------------------------------------------------------------------------------



 



         
SIGNED by
  )    
duly authorised for and on behalf
  )    
of DnB NOR BANK ASA, SINGAPORE
  )   /s/ Mark Russell
BRANCH
  )    
(as Agent and Bank)
  )    
in the presence of:-
  )    
 
       
SIGNED by
  )    
duly authorised for and on behalf
  )    
of DnB NOR BANK ASA
  )   /s/ Mark Russell
(as MLA)
  )    
in the presence of:-
  )    
 
       
SIGNED by
  )    
duly authorised for and on behalf
  )    
of THE ROYAL BANK OF SCOTLAND PLC,
  )   /s/ Mark Russell
SINGAPORE BRANCH (as Bank)
  )    
in the presence of:-
  )    
 
       
SIGNED by
  )    
duly authorised for and on behalf
  )    
of HSH NORDBANK AG, SINGAPORE
  )   /s/ Mark Russell
BRANCH (as Bank)
  )    
in the presence of:-
  )    
 
       
SIGNED by
  )    
duly authorised for and on behalf
  )    
of DnB NOR BANK ASA, BERGEN
  )   /s/ Mark Russell
BRANCH (as Security Trustee)
  )    
in the presence of:-
  )    
 
       
SIGNED by
  )    
duly authorised for and on behalf
  )   /s/ David Wilson
of GULF MARINE FAR EAST PTE. LTD.
  )    
in the presence of:-
  )    

